Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-1996

Georgine v. Amchem Prod Inc
Precedential or Non-Precedential:

Docket 94-1925,94-1927,94-1928,94-1929




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Georgine v. Amchem Prod Inc" (1996). 1996 Decisions. Paper 175.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/175


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
         _______________________________________________

  NOS. 94-1925, 94-1927, 94-1928, 94-1929, 94-1930, 94-1931,
     94-1932, 94-1960, 94-1968, 94-2009, 94-2010, 94-2011,
 94-2012, 94-2013, 94-2066, 94-2067, 94-2068, 94-2085, 95-1705
        _______________________________________________

   ROBERT A. GEORGINE; LAVERNE WINBUN, EXECUTRIX OF THE ESTATE
  OF JOSEPH E. WINBUN, DECEASED, AND IN HER OWN RIGHT; AMBROSE
   VOGT, JR.; JOANNE VOGT, HIS WIFE; CARLOS RAVER; DOROTHY M.
  RAVER, HIS WIFE; TIMOTHY MURPHY; GAY MURPHY, HIS WIFE; TY T.
    ANNAS; ANNA MARIE BAUMGARTNER, EXECUTRIX OF THE ESTATE OF
         JOHN A. BAUMGARTNER, DECEASED; NAFSSICA KEKRIDES,
   INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF PAVLOS
      KEKRIDES, DECEASED; WILLIAM H. SYLVESTER, EXECUTOR AND
             PERSONAL REPRESENTATIVE OF THE ESTATE OF
                    FRED A. SYLVESTER, DECEASED

                                 v.

       AMCHEM PRODUCTS, INC.; A.P. GREEN INDUSTRIES, INC.;
   ARMSTRONG WORLD INDUSTRIES, INC.; CERTAINTEED CORPORATION;
       C.E. THURSTON & SONS, INC.; DANA CORPORATION; FERODO
    AMERICA, INC.; FLEXITALLIC, INC.; GAF BUILDING MATERIALS,
      INC.; I.U. NORTH AMERICA, INC.; MAREMONT CORPORATION;
**ASBESTOS CLAIMS MANAGEMENT CORP; NATIONAL SERVICES INDUSTRIES,
 INC.; NOSROC CORPORATION; PFIZER, INC.; QUIGLEY COMPANY, INC.;
          SHOOK & FLETCHER INSULATION COMPANY; T&N, PLC;
    **UNION CARBIDE CORPORATION; UNITED STATES GYPSUM COMPANY

                                v.

    ADMIRAL INSURANCE COMPANY; AFFILIATED FM INSURANCE COMPANY;
     AIU INSURANCE COMPANY; ALLIANZ INSURANCE COMPANY; ALLIANZ
        UNDERWRITERS INSURANCE COMPANY, INDIVIDUALLY AND AS
    SUCCESSOR TO ALLIANZ UNDERWRITERS, INC.; ALLSTATE INSURANCE
       COMPANY, AS SUCCESSOR TO NORTHBROOK EXCESS AND SURPLUS
INSURANCE COMPANY; AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA;
        AMERICAN CENTENNIAL INSURANCE COMPANY; AMERICAN HOME
     ASSURANCE COMPANY; AMERICAN MOTORISTS INSURANCE COMPANY;
   AMERICAN RE-INSURANCE COMPANY; APPALACHIAN INSURANCE COMPANY
 OF PROVIDENCE; ARGONAUT INSURANCE COMPANY; ATLANTA INTERNATIONAL
   INSURANCE COMPANY; CAISSE INDUSTRIELLE D'ASSURANCE MUTUELLE;
    C.E. HEATH COMPENSATION AND LIABILITY INSURANCE COMPANY AS
      SUCCESSOR TO EMPLOYERS' SURPLUS LINE INSURANCE COMPANY;
     CENTENNIAL INSURANCE COMPANY; CENTRAL NATIONAL INSURANCE
    COMPANY OF OMAHA; CHICAGO INSURANCE COMPANY; CITY INSURANCE
    COMPANY; COLONIA VERSICHERUNG AKTIENGESELLSCHAFT; COLUMBIA
       CASUALTY COMPANY; COMMERCIAL UNION INSURANCE COMPANY,
AS SUCCESSOR TO COLUMBIA CASUALTY COMPANY, EMPLOYERS COMMERCIAL
 UNION INSURANCE COMPANY, EMPLOYERS COMMERCIAL UNION INSURANCE
      COMPANY OF AMERICA, AND EMPLOYERS' LIABILITY ASSURANCE
   CORPORATION LIMITED; COMPAGNIE EUROPEENNE DE REASSURANCES;
 THE CONSTITUTION STATE INSURANCE COMPANY; CONTINENTAL CASUALTY
       COMPANY; EMPLOYERS MUTUAL CASUALTY COMPANY; EVANSTON
  INSURANCE COMPANY; EXECUTIVE RE INDEMNITY INC., AS SUCCESSOR
     TO AMERICAN EXCESS INSURANCE COMPANY; FEDERAL INSURANCE
       COMPANY; GENERAL REINSURANCE CORPORATION; GIBRALTAR
    CASUALTY COMPANY; GOVERNMENT EMPLOYEES INSURANCE COMPANY;
 GRANITE STATE INSURANCE COMPANY; HIGHLANDS INSURANCE COMPANY;
     THE HOME INDEMNITY COMPANY; THE HOME INSURANCE COMPANY;
  HOUSTON GENERAL INSURANCE COMPANY; HUDSON INSURANCE COMPANY;
   INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA; INTERSTATE
       FIRE & CASUALTY COMPANY; JEFFERSON INSURANCE COMPANY
    OF NEW YORK; LANDMARK INSURANCE COMPANY; LA PRESERVATRICE
       FONCIERE TIARD, INDIVIDUALLY AND AS SUCCESSOR TO LA
 FONCIERE ASSURANCES TRANSPORTS ACCIDENTS AND LA PRESERVATRICE;
LE SECOURS; LEXINGTON INSURANCE COMPANY; LILLOISE D'ASSURANCES,
    AS SUCESSOR TO LILLOISE D'ASSURANCES ET DE REASSURANCES;
            LUMBERMENS MUTUAL CASUALTY COMPANY; MARYLAND
       CASUALTY COMPANY; MICHIGAN MUTUAL INSURANCE COMPANY;
          MUTUELLE GENERALE FRANCAISE; NATIONAL AMERICAN
INSURANCE COMPANY OF CALIFORNIA, AS SUCCESSOR TO THE STUYVESANT
   INSURANCE COMPANY; NATIONAL UNION FIRE INSURANCE COMPANY OF
    PITTSBURGH, PA; NORTHBROOK INDEMNITY COMPANY; NORTH STAR
    REINSURANCE CORPORATION; OLD REPUBLIC INSURANCE COMPANY;
   PENNSYLVANIA MANUFACTURERS' ASSOCIATION INSURANCE COMPANY;
       THE PROTECTIVE NATIONAL INSURANCE COMPANY OF OMAHA;
   PRUDENTIAL REINSURANCE COMPANY; PURITAN INSURANCE COMPANY,
     INDIVIDUALLY AND AS SUCCESSOR TO THE MANHATTAN FIRE AND
  MARINE INSURANCE COMPANY; RANGER INSURANCE COMPANY; REPUBLIC
     INSURANCE COMPANY; SAFECO INSURANCE COMPANY OF AMERICA;
        SAFETY NATIONAL CASUALTY CORPORATION, AS SUCCESSOR
    TO SAFETY MUTUAL CASUALTY CORPORATION; ST. PAUL FIRE AND
     MARINE INSURANCE COMPANY, INDIVIDUALLY AND AS SUCCESSOR
     TO BIRMINGHAM FIRE INSURANCE COMPANY; ST. PAUL GUARDIAN
   INSURANCE COMPANY; STONEWALL INSURANCE COMPANY; STEONEWALL
    SURPLUS LINES INSURANCE COMPANY; SUN ALLIANCE AND LONDON
 INSURANCE PLC; TOKIO MARINE & FIRE INSURANCE COMPANY, LIMITED;
    THE TRAVELERS INDEMNITY COMPANY; THE TRAVELERS INSURANCE
  COMPANY; UNIGARD SECURITY INSURANCE COMPANY, AS SUCCESSOR TO
UNIGARD MUTUAL INSURANCE COMPANY; UNION DES ASSURANCES DE PARIS;
          YOSEMITE INSURANCE COMPANY; EURINCO ALLEGEMEINE
 VERSICHERUNGS, A.G.; F&M INSURANCE COMPANY, LTD.; LA CONCORDE;
   LEXINGTON INSURANCE COMPANY, LTD.; L'UNION ATLANTIQUE S.A.
D'ASSURANCES; N.V. ROTTERDAMSE ASSURANTIEKAS PER MEES & ZOONEN;
      NATIONAL CONTINENTAL INSURANCE COMPANY AS SUCCESSOR TO
      AMERICAN STAR INSURANCE COMPANY; NEWFOUNDLAND AMERICAN
   INSURANCE CO., LTD.; NEW HAMPSHIRE INSURANCE COMPANY, LTD.;
   PHOENIX ASSURANCE; RELIANCE INSURANCE COMPANY; SIRIUS (UK)
   INSURANCE COMPANY, PLC; TRIDENT GENERAL INSURANCE COMPANY;
GREAT AMERICAN INSURANCE COMPANY; AMERICAN EMPIRE SURPLUS LINES
 INSURANCE COMPANY, AS AUTHORIZED AGENT ON BEHALF OF TRANSPORT
                        INDEMNITY COMPANY

  *George Windsor; Constance Windsor, Michael Windsor
   and Karen Windsor,
              Appellants in Nos. 94-1925/2009

   *White Lung Association of New Jersey, National
   Asbestos Victims Legal Action Organizing Committee,
   the Oil, Chemical, and Atomic Workers International
   Union, The Skilled Trades Association, Myles O'Malley,
   Marta Figueroa, Robert Fiore, Roh Maher, and Lynn Maher,
   (in her own behalf and as next friend for her minor
   children, Jessica Marie Maher, Jamie Marion Maher, and
   Jennifer Megan Maher),
              Appellants in Nos. 94-1927/1968

   *Richard R. Preston, Sr. and Louis C. Anderson,
              Appellants in Nos. 94-1928/2013

   *Albert and Margaret Hertler,
              Appellants in No. 94-1929

   *Richard E. Blanchard, D.D.S., Jack S. Boston,
   James L. Anderson, Personal Representative of
   Robert L. Anderson and Harrison O. McLeod,
              Appellants in Nos. 94-1930/2066

   *Iona Cunningham, as representative of the estate of
   Charles Cunningham, and Twila Sneed,
              Appellants in Nos. 94-1931/2010

   *Aileen Cargile, Betty Francom, John Wong, John Soteriou,
   Harold Hans Emmerich and Thomas Corey,
              Appellants in Nos. 94-1932/2012

   *William J. Golt, Sr. and Phyllis Golt,
              Appellants in Nos. 94-1960/2011

   *Joe and Lynne Dominguez,
              Appellants in No. 94-2067

   *Kathryn Toy, individually, and as representative
   of the estate of Edward Toy,
              Appellants in Nos. 94-2068

   *John Paul Smith,
              Appellant in No. 94-2085
    *Casimir Balonis, Margaret Balonis and Shepard A. Hoffman,
               Appellants in No. 95-1705

               *(Pursuant to F.R.A.P. Rule 12(a))

             **(Pursuant to Clerk's Order dated 11/9/94)
          ____________________________________________

         On Appeal From the United States District Court
            For the Eastern District of Pennsylvania

                   D.C. Civ. No. 93-cv-00215
          ____________________________________________

                   Argued: November 21, 1995

            Before: BECKER, GREENBERG, and WELLFORD,
                                       0
                        Circuit Judges.

                     (Filed   May 10, l996)

STEVEN J. COOPERSTEIN, ESQUIRE
Brookman, Rosenberg, Brown & Sandler
30 South 15th Street, 17th Floor
Philadelphia, PA 19102

Counsel for George Windsor, Constance Windsor,
Michael Windsor and Karen Windsor,
Appellants in Nos. 94-1925/2009

BRIAN L. WOLFMAN, ESQUIRE (ARGUED)
ALAN B. MORRISON, ESQUIRE
ALAN T.L. SUN, ESQUIRE
Public Citizen Litigation Group
Suite 700, 2000 P Street, NW
Washington, DC 20036

Counsel for White Lung Association of New Jersey, National
Asbestos Victims Legal Action Organizing Committee,
The Oil, Chemical, and Atomic Workers International
Union, The Skilled Trades Association, Myles O'Malley,
Marta Figueroa, Robert Fiore, Roh Maher, and Lynn Maher,
(on her own behalf and as next friend for her minor
children, Jessica Marie Maher, Jamie Marion Maher, and
Jennifer Megan Maher), Appellants in Nos. 94-1927/1968

LAURENCE H. TRIBE, ESQUIRE (ARGUED)
BRIAN S. KOUKOUTCHOS, ESQUIRE

0
Honorable Harry W. Wellford, United States Circuit Judge for the
             Sixth Circuit, sitting by designation.
JONATHAN S. MASSEY, ESQUIRE
1575 Massachusetts Avenue
Cambridge, MA 02138-3800

BRENT M. ROSENTHALL, ESQUIRE
Counsel of Record
FREDERICK M. BARON
STEVE BAUGHMAN
BARON & BUDD, P.C.
3102 Oak Lawn Avenue Suite 1100
Dallas, TX 75219-4281

Counsel for Richard R. Preston, Sr. and Louis C. Anderson,
Appellants in Nos. 94-1928/2013
JOSEPH D. SHEIN, ESQUIRE
Shein, Johnson & Berezofsky
235 South 17th Street
Philadelphia, PA 19103

Counsel for Albert and Margaret Hertler,
Appellants in No. 94-1929

MARLA A. MACEY, ESQUIRE
TIMOTHY J. HOGAN, ESQUIRE
Law Office of Peter G. Angelos
John Wanamaker Building
100 Penn Square East
Suite 1000, 10th Floor
Philadelphia, PA 19107

Counsel for Richard E. Blanchard, D.D.S.,
Jack S. Boston, James L. Anderson, Personal
Representative of Robert L. Anderson and
Harrison O. McLeod, Appellants in Nos. 94-1930/2066

STEVEN KAZAN, ESQUIRE
AARON SIMON, ESQUIRE
Kazan, McClain, Edises, Simon & Abrams
171 Twelfth Street, Suite 300
Oakland, CA 94607

BRAD SELIGMAN, ESQUIRE (ARGUED)
JOCELYN LARKIN, ESQUIRE
DONNA RYU, ESQUIRE
1049 Key Route Boulevard
Albany, CA 94706

DAVID RUDOVSKY, ESQUIRE
Kairys, Rudovsky, Kalman & Epstein
924 Cherry Street, 5th Floor
Philadelphia, PA 19107
Counsel for
Iona Cunningham, as representative
of the estate of Charles Cunningham, and Twila Sneed,
Appellants in Nos. 94-1931/2010 and

Aileen Cargile, Betty Francom, John Wong, John Soteriou,
Harold Hans Emmerich and Thomas Corey,
Appellants in Nos. 94-1932/2012

JOSHUA M. SPIELBERG, ESQUIRE
Tomar, Simonoff, Adourian & O'Brien
41 South Haddon Avenue
Haddonfield, NJ 08033

Counsel for William J. Golt, Sr. and Phyllis Golt,
Appellants in Nos. 94-1960/2011

DAVID R. DONADIO, ESQUIRE
Brayton, Gisvold & Harley
999 Grant Avenue
P.O. Box 2109
Novato, CA 94948

Counsel for Joe and Lynne Dominguez,
Appellants in No. 94-2067

DOUGLAS B. CANFIELD, ESQUIRE
Jacobs & Crumplar
2 East 7th Street
P.O. Box 1271
Wilmington, DE 19899

Counsel for Kathryn Toy, individually, and as
representative of the estate of Edward Toy,
Appellants in Nos. 94-2068

JAMES L. FERRARO, ESQUIRE
Ferraro & Associates
200 South Biscayne Boulevard
3800 First Union Financial Center
Miami, FL 33131-2310

Counsel for John Paul Smith,
Appellant in No. 94-2085

SHEPARD A. HOFFMAN, ESQUIRE
Suite 901
301 North Charles Street
Baltimore, MD 21201
Counsel for Casimir Balonis, Margaret Balonis,
and Shepard H. Hoffman, Appellants in No. 95-1705

GENE LOCKS, ESQUIRE (ARGUED)
JONATHAN MILLER, ESQUIRE
Greitzer & Locks
1500 Walnut Street, 20th Floor
Philadelphia, PA 19102

RONALD L. MOTLEY, ESQUIRE
JOSEPH F. RICE, ESQUIRE
Ness, Motley, Loadholt, Richardson & Poole
151 Meeting Street, Suite 600
Charleston, SC 29402


L. JOEL CHASTAIN, ESQUIRE
DESA A. BALLARD, ESQUIRE
Ness, Motley, Loadholt, Richardson & Poole
P.O. Box 365
Barnwell, SC 29812

Counsel for Appellees, Robert A. Georgine; Laverne Winbun,
Executrix of the estate of Joseph E. Winbun, deceased, and in her
own right; Ambrose Vogt, Jr.; Joanne Vogt, his wife; Carlos
Raver; Dorothy M. Raver, his wife; Timothy Murphy; Gay Murphy,
his wife; Ty T. Annas; Anna Marie Baumbartner, Executrix of the
Estate of John A. Baumgartner, deceased; Nafssica Kekrides,
individually and as administratrix of the estate of Pavlos
Kekrides, deceased; William H. Sylvester, Executor and Personal
Representative of the estate of Fred A. Sylvester, deceased

JOHN D. ALDOCK, ESQUIRE (ARGUED)
WENDY S. WHITE, ESQUIRE
ELIZABETH RUNYAN GEISE, ESQUIRE
RICHARD M. WYNER, ESQUIRE
HEATHER H. ANDERSON, ESQUIRE
Shea & Gardner
1800 Massachusetts Avenue, NW
Washington, DC 20036

JOHN G. GAUL, ESQUIRE
LAWRENCE FITZPATRICK, ESQUIRE
Center for Claims Resolution
504 Carnegie Center - 2nd Floor
Princeton, NJ 08540

Counsel for Appellees, Amchem Products, Inc.; A.P. Green
Industries, Inc.; Armstrong World Industries, Inc.;
Certainteed Corporation; C.E. Thurston & Sons, Inc.; Dana
Corporation; Ferodo America, Inc.; Flexitallic, Inc.; GAF
Building Materials, Inc.; I.U. North America, Inc.; Maremont
Corporation; **Asbestos Claims Management Corp; National Services
Industries, Inc.; Nosroc Corporation; Pfozer, Inc.; Quigley
Company, Inc.; Shook & Fletcher Insulation Company; T&N, PLC;
**Union Carbide Corporation; United States Gypsum Company

STEPHEN F. BROCK, ESQUIRE
Manta & Welge
2005 Market Street
One Commerce Square, 37th Floor
Philadelphia, PA 19103

JOSEPH T. MALLON, ESQUIRE
Dunn, Haase, Sullivan, Mallon, Cherner & Broadt
216 South Orange Street
Media, PA 19063

R. JEFF CARLISLE, ESQUIRE
AARON L. BOWERS, ESQUIRE
Lynberg & Watkins
888 South Figueroa Street
International Tower Plaza, 16th Floor
Los Angeles, CA 90017-2516

ELIT R. FELIX, II, ESQUIRE
Margolis, Edelstein & Scherlis
Sixth & Walnut Streets
The Curtis Center, 4th Floor
Philadelphia, PA 19106

JAMES J. RODGERS, ESQUIRE
Dilworth, Paxson, Kalish & Kauffman
1735 Market Street
3200 The Mellon Bank Center
Philadelphia, PA 19103

WILSON M. BROWN, III
Drinker, Biddle & Reath
1345 Chestnut Street
Philadelphia National Bank Building
Philadelphia, PA 19107-3496

THOMAS C. DeLORENZO, ESQUIRE
Marshall, Dennehey, Warner, Coleman & Goggin
1845 Walnut Street
Philadelphia, PA 19103

ROBERT R. REEDER, ESQUIRE
WILLIAM P. SHELLEY, ESQUIRE
Cozen & O'Connor
The Atrium
1900 Market Street
Philadelphia, PA 19103

LAWRENCE M. SILVERMAN, ESQUIRE
Silverman, Coopersmith, Hillman & Frimmer
Two Penn Center Plaza, Suite 910
Philadelphia, PA 19102

JOHN P. O'DEA, ESQUIRE
Stradley, Ronon, Stevens & Young
2600 One Commerce Square
Philadelphia, PA 19103

DANIEL P. LYNCH, ESQUIRE
Timby, Brown & Timby
1818 Market Street, Suite 3100
Philadelphia, PA 19103

MARC I. BRESSMAN, ESQUIRE
Budd, Larner, Gross, Rosenbaum,
   Greenberg & Sade
200 Lake Drive East
Woodland Falls Corporate Park
Suite 100
Cherry Hill, NJ 08002

DAVID J. D'ALOIA, ESQUIRE
Saiber, Schlesinger, Satz & Goldstein
One Gateway Center, Suite 1300
Newark, NJ 07102-5311
ALLAN C. MOLOTSKY, ESQUIRE
Post & Schell
1800 JFK Boulevard, 19th Floor
Philadelphia, PA 19103

THERESA W. HAJOST, ESQUIRE
Chadbourne & Parke
1101 Vermont Avenue, NW, Suite 900
Washington, DC 20005

LISA B. ZUCKER, ESQUIRE
German, Gallagher & Murtagh
200 So. Broad Street, 5th Floor
Philadelphia, PA 19102

RUDOLPH GARCIA, ESQUIRE
Saul, Ewing, Remick & Saul
3800 Centre Square West
Philadelphia, PA 19102

JOSEPH L. RUBY, ESQUIRE
Wiley, Rein & Fielding
1776 K Street, NW
Washington, DC 20006

Counsel for Remaining Appellees

DAN MORALES, ESQUIRE
Attorney General
JORGE VEGA, ESQUIRE
First Assistant Attorney General
LAQUITA A. HAMILTON, ESQUIRE
Deputy Attorney General for Litigation
PAUL ELLIOTT, ESQUIRE
Assistant Attorney General
Chief, Natural Resources Division
BRIAN E. BERWICK, ESQUIRE
Assistant Attorney General

Office of Attorney General of Texas
Environmental Protection Division
Natural Resources Division
P.O. Box 12548
Austin, Texas 78711-2548

Counsel for State of Texas-Amicus Curiae

ARTHUR H. BRYANT, ESQUIRE
LESLIE A. BRUECKNER, ESQUIRE
Trial Lawyers for Public Justice
Suite 800
1717 Massachusetts Avenue, NW
Washington, DC 20036


ROBERTA B. WALBURN, ESQUIRE
Robins, Kaplan, Miller, & Ciresi
2800 LaSalle Plaza
800 La Salle Avenue
Minneapolis, MN 55402

Counsel for Asbestos Victims of America and
Trial Lawyers for Public Justice-Amicus Curiae

W. DONALD McSWEENY, ESQUIRE
ROBERT H. RILEY, ESQUIRE
CATHERINE MASTERS EPSTEIN, ESQUIRE
Schiff, Hardin & Waite
7200 Sears Tower
Chicago, IL 60606

JAMES D. MILLER, ESQUIRE
King & Spalding
1730 Pennsylvania Avenue, NW
Washington, DC 20006

PHILIP McWEENY, ESQUIRE
DAVID L. GRAY, ESQUIRE
Owens-Illinois, Inc.
One SeaGate
Toledo, Ohio 43666

Counsel for Owens-Illinois, Inc.-Amicus Curiae

ROBERT G. VIAL, ESQUIRE
1717 Main Street, Suite 4400
Dallas, Texas 75201

GORDON S. RATHER, JR., ESQUIRE
200 W. Capitol Avenue, Suite 2200
Little Rock, Arkansas 72201

Counsel for American Board of Trial Advocates-Amicus Curiae
                    __________________________

                       OPINION OF THE COURT
                    __________________________


BECKER, Circuit Judge.
           Every decade presents a few great cases that force the

judicial system to choose between forging a solution to a major

social problem on the one hand, and preserving its institutional

values on the other.     This is such a case.   It is a class action

that seeks to settle the claims of between 250,000 and 2,000,000

individuals who have been exposed to asbestos products against

the twenty companies known as the Center for Claims Resolution

(CCR).0   Most notably, the settlement would extinguish asbestos-

related causes of action of exposed individuals who currently

suffer no physical ailments, but who may, in the future, develop

possibly fatal asbestos-related disease.    These "futures claims"

of "exposure-only" plaintiffs would be extinguished even though

they have not yet accrued.




0
 The CCR Companies are Amchem Products, Inc.; A.P. Green
Industries, Inc.; Armstrong World Industries, Inc.; Asbestos
Claims Management Corp. (formerly known as National Gypsum Co.);
CertainTeed Corp.; C.E. Thurston and Sons, Inc.; Dana Corp.;
Ferodo America, Inc.; Flexitallic Inc.; GAF Building Materials
Corp.; I.U. North America, Inc.; Maremont Corp.; National
Services Industries, Inc.; Nosroc Corp.; Pfizer Inc.; Quigley
Co., Inc.; Shook & Fletcher Insulation Co.; T&N, plc; Union
Carbide Corp.; and United States Gypsum Co.

          All of the CCR defendants stopped manufacturing
asbestos products circa 1975. The assets of the CCR companies,
together with their insurance coverage, represent a significant
portion of the funds that will ever be available to pay asbestos-
related claims.
          The settlement, memorialized in a 106 page document,

was not crafted overnight.   Indeed, more than a case, this is a

saga, reflecting the efforts of creative lawyers and an extremely

able district judge to deal with the asbestos litigation

explosion.   Asbestos litigation has burdened the dockets of many

state and federal courts, and has particularly challenged the

capacity of the federal judicial system.    The resolution posed in

this settlement is arguably a brilliant partial solution to the

scourge of asbestos that has heretofore defied global management

in any venue.

          However, against the need for effective resolution of

the asbestos crisis, we must balance the integrity of the

judicial system.   Scholars have complained that the use of class

actions to resolve mass toxic torts, particularly those involving

futures claims, improperly involves the judiciary in the crafting

of legislative solutions to vexing social problems.   These

criticisms are not merely abstract; they are levied in terms of

the fundaments of the federal judicial polity:   jurisdiction,

justiciability, notice, and the requirements of Federal Rule of

Civil Procedure 23.

          This opinion addresses appeals of the district court's

September 22, 1994, preliminary injunction, which prohibits

members of the so-called Georgine class from pursuing asbestos-

related personal injury claims in any other court pending the

issuance of a final order in this case.    The appellants

("objectors") are three groups of individuals with aligned

interests who challenge the district court's injunction:      the
"Windsor Group"; the New Jersey "White Lung Group"; and the

"Cargile Group" (mesothelioma victims from California).    The

objectors challenge the district court's jurisdiction (both

personal and subject matter) over the underlying class action,

the justiciability of the case, the adequacy of class notice, and

the propriety of class certification under Federal Rule of Civil

Procedure 23.

           Although we have serious doubts as to the existence of

the requisite jurisdictional amount, justiciability, adequacy of

notice, and personal jurisdiction over absent class members, we

will, for reasons explained below, pass over these difficult

issues and limit our discussion to the class certification

issues.   We conclude that this class meets neither the 23(a)

requirements of typicality and adequacy of representation, nor

the 23(b)(3) requirements of predominance and superiority.      In In

re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig.,

55 F.3d 768 (3d Cir.) [Hereinafter GM Trucks], cert. denied sub

nom. General Motors Corp. v. French, 116 S. Ct. 88 (1995), we

held that, for settlement classes, the 23(a) requirements must be

applied as if the case were going to be litigated.   We now hold

that, because the 23(b)(3) requirements protect the same

interests in fairness and efficiency as the 23(a) requirements,

and because "[t]here is no language in [Rule 23] that can be read

to authorize separate, liberalized criteria for settlement

classes," id. at 799, the 23(b)(3) criteria must also be applied

as if the case were to be litigated.   While the better policy may

be to alter the class certification inquiry to take settlement
into account, the current Rule 23 does not permit such an

exception.

          Examined as a litigation class, this case is so much

larger and more complex than all other class actions on record

that it cannot conceivably satisfy Rule 23.    Initially, each

individual plaintiff's claim raises radically different factual

and legal issues from those of other plaintiffs.    These

differences, when exponentially magnified by choice of law

considerations, eclipse any common issues in this case.     In such

circumstances, the predominance requirement of Rule 23(b) cannot

be met.   Furthermore, this amalgamation of factually and legally

different plaintiffs creates problematic conflicts of interest,

which thwart fulfillment of the typicality and adequacy of

representation requirements of Rule 23(a).    Primarily, the

interests of the exposure only plaintiffs are at odds with those

of the presently injured:   the former have an interest in

preserving as large a fund as possible while the latter seek to

maximize front-end benefits.

          This class also fails Rule 23(b)'s superiority prong.

Even utilizing the management techniques pioneered by the Federal

Judicial Center, we do not see how an action of this magnitude

and complexity could practically be tried as a litigation class.

This problem, when combined with the serious fairness concerns

caused by the inclusion of futures claims, make it impossible to

conclude that this class action is superior to alternative means

of adjudication.
          For the reasons we have preliminarily outlined, and

which we will now explain in depth, we will vacate the district

court's order certifying the plaintiff class and remand with

directions to decertify the class and vacate the injunction.      We

recognize that our decision undermines the partial solution to

the asbestos litigation crisis.    However, in doing so, we avoid a

serious rend in the garment of the federal judiciary that would

result from the Court, even with the noblest motives, exercising

power that it lacks.    We thus leave legislative solutions to

legislative channels.



I.   BACKGROUND FACTS AND PROCEDURAL HISTORY

          Reciting the background facts and procedural history of

this case could consume pages by the dozen.    This history is,

however, already well known.    It has been chronicled in the

opinion of the district court, see Georgine v. Amchem Prods.,

Inc., 157 F.R.D. 246, 254-67 (E.D. Pa. 1994); in the Cornell Law

Review, see Symposium, Mass Tortes:    Serving Up Just Desserts, 80

Cornell L. Rev. 811 (1995); and has even surfaced on the

Continuing Legal Education (CLE) circuit, see Legal Intelligencer

(Philadelphia), Jan 31, 1996, at 34 (announcing a CLE Course on

the "Lessons of Georgine").0   In short, the asbestos law world

0
 In addition to the Cornell Law Review Symposium, numerous
articles have addressed the issues raised in this case. See,
e.g., John C. Coffee, Jr., Class Wars: The Dilemma of the Mass
Tort Class Action, 95 Colum. L. Rev. 1343 (1995) (arguing for
prudential limits on mass tort class actions and using this class
action as a case study); Richard A. Nagareda, Turning From Tort
to Administration, 94 Mich. L. Rev. 899 (1996) (discussing
judicial review of mass tort settlements and focusing in part on
knows this case backwards and forwards.   We shall, therefore, set

forth only the essentials.



A.   The Genesis of the Case

          This case arises against the background of an asbestos

litigation crisis:
               [This] is a tale of danger known in the
          1930s, exposure inflicted upon millions of
          Americans in the 1940s and 1950s, injuries
          that began to take their toll in the 1960s,
          and a flood of lawsuits beginning in the
          1970s. On the basis of past and current
          filing data, and because of a latency period
          that may last as long as 40 years for some
          asbestos related diseases, a continuing
          stream of claims can be expected. The final
          toll of asbestos related injuries is unknown.
          Predictions have been made of 200,000
          asbestos disease deaths before the year 2000
          and as many as 265,000 by the year 2015.

               The most objectionable aspects of
          asbestos litigation can be briefly
          summarized: dockets in both federal and
          state courts continue to grow; long delays
          are routine; trials are too long; the same
          issues are litigated over and over;
          transaction costs exceed the victims'
          recovery by nearly two to one; exhaustion of
          assets threatens and distorts the process;
          and future claimants may lose altogether.


In re Asbestos Prods. Liab. Litig. (No. VI), 771 F. Supp. 415,
418-19 (J.P.M.L. 1991) (quoting Report of The Judicial Conference

Ad Hoc Committee on Asbestos, 1-3 (1991)) (footnote omitted).

           Seeking solutions to the asbestos litigation crisis,

eight federal judges with significant asbestos experience wrote

this case); Note, And Justiciability for All?: Future Injury
Plaintiffs and the Separation of Powers, 109 Harv. L. Rev. 1066
(1996) (addressing the justiciability of futures claims).
to the Judicial Panel on Multidistrict Litigation ("MDL Panel"),

urging it to consolidate all the federal asbestos litigation in a

single district.   These judges argued that consolidation would

"facilitate global settlements, and allow the transferee court to

fully explore . . . national disposition techniques such as

classes and sub-classes under Rule 23."   Georgine, 157 F.R.D. at

265 (citation and internal quotations omitted).    The MDL Panel

agreed, transferring all pending federal court asbestos cases

that were not yet on trial to the Eastern District of

Pennsylvania, and assigning them to Judge Charles R. Weiner for

consolidated pretrial proceedings.   See In re Asbestos Prods.

Liab. Litig. (No. VI), 771 F. Supp. at 424.

           After the MDL Panel transfer, steering committees for

the plaintiffs and defendants were formed and commenced global

settlement negotiations.   Judge Weiner appointed two of the class

counsel in this case, Ronald Motley and Gene Locks, as co-chairs

of the Plaintiffs' Steering Committee.    Counsel for CCR were

active participants on the Defendants' Steering Committee.

           When these negotiations reached an impasse, class

counsel and CCR began negotiations to resolve CCR's asbestos

liability.   After a year of discussions, the two sides reached a

settlement agreement, and then filed this class action.



B.   Proceedings in the District Court

           On January 15, 1993, the named plaintiffs filed a

complaint on behalf of a class consisting of (1) all persons

exposed occupationally or through the occupational exposure of a
spouse or household member to asbestos-containing products or

asbestos supplied by any CCR defendant, and (2) the spouses and

family members of such persons, who had not filed an asbestos-

related lawsuit against a CCR defendant as of the date the class

action was commenced.0     Five of the named plaintiffs allege that

they have sustained physical injuries as a result of exposure to

the defendants' asbestos products.     Four named plaintiffs allege
0
    The complaint defines the class as follows:

             (a)   All persons (or their legal
                   representatives) who have been exposed
                   in the United States or its territories
                   (or while working aboard U.S. military,
                   merchant, or passenger ships), either
                   occupationally or through the
                   occupational exposure of a spouse or
                   household member, to asbestos or to
                   asbestos-containing products for which
                   one or more of the Defendants may bear
                   legal liability and who, as of January
                   15, 1993, reside in the United States or
                   its territories, and who have not, as of
                   January 15, 1993, filed a lawsuit for
                   asbestos-related personal injury, or
                   damage, or death in any state or federal
                   court against the Defendant(s) (or
                   against entities for whose actions or
                   omissions the Defendant(s) bear legal
                   liability).

             (b)   All spouses, parents, children, and
                   other relatives (or their legal
                   representatives) of the class members
                   described in paragraph (a) above who
                   have not, as of January 15, 1993, filed
                   a lawsuit for the asbestos-related
                   personal injury, or damage, or death of
                   a class member described in paragraph
                   (a) above in any state or federal court
                   against the Defendant(s) (or against
                   entities for whose actions or omissions
                   the Defendant(s) bear legal liability).
that they have been exposed to the CCR defendants' asbestos-

containing products but have not yet sustained any asbestos-

related condition.   On December 22, 1993, the settling parties

stipulated to the substitution of Robert A. Georgine for Edward

J. Carlough as the lead plaintiff, and the caption of the case

has been changed accordingly.   See Georgine, 157 F.R.D. at 257

n.1.   We thus refer to the plaintiff class as the Georgine class.

           The complaint asserts various legal theories, including

(1) negligent failure to warn, (2) strict liability, (3) breach

of express and implied warranty, (4) negligent infliction of

emotional distress, (5) enhanced risk of disease, (6) medical

monitoring, and (7) civil conspiracy.   Each plaintiff seeks

unspecified damages in excess of $100,000.

           On the same day, the CCR defendants filed an answer,

denying the allegations of the plaintiffs' class action complaint

and asserting eleven affirmative defenses.   Also on the same day,

the plaintiffs and defendants ("the settling parties") jointly

filed a motion seeking conditional class certification for

purposes of settlement accompanied by a stipulation of

settlement.0   Simultaneously, the settling parties concluded

another agreement:   class counsel agreed to settle their

inventories of pending asbestos claims -- claims that were



0
 Additionally, on January 15, the CCR defendants filed a third
party action against their insurers, seeking a declaratory
judgment that the insurers are liable for the costs of the
settlement. The insurance litigation is still pending in the
district court. See, e.g., Georgine v. Amchem Prods., Inc., No.
93-0215, 1994 WL 502475 (E.D. Pa. Sept. 2, 1994).
expressly excluded from the class action -- against the CCR

defendants for over $200 million.

            The stipulation of settlement purports to settle all

present and future claims of class members for asbestos-related

personal injury or wrongful death against the CCR members that

were not filed before January 15, 1993.    The stipulation

establishes an administrative procedure that provides

compensation for claimants meeting specified exposure and medical

criteria.    If the exposure criteria are met, the stipulation

provides compensation for four categories of disease:

mesothelioma, lung cancer, certain "other cancers" (including

colon-rectal, laryngeal, esophageal, and stomach cancer), and

"non-malignant conditions" (asbestosis and bilateral pleural

thickening).    The stipulation provides objective criteria for

medical diagnoses.    For those claimants that qualify, the

stipulation fixes a range of damages that CCR will award for each

disease, and places caps both on the amount that a particular

victim may recover and on the number of qualifying claims that

may be paid in any given year.

            Claimants found to have "extraordinary" claims can be

awarded more than the cap allows, but only a limited number of

claims (three percent of the total number of qualified

mesothelioma, lung cancer and "other cancer" claims, and up to

one percent of the total number of qualified "non-malignant

conditions" claims) can be found to be "extraordinary."

Furthermore, the total amount of compensation available to
victims with such claims is itself capped.   Payment under the

settlement is not adjusted for inflation.

           The stipulation does allow some claimants who qualify

for payment but are dissatisfied with the settlement offered by

CCR to pursue their claims in court.   However, the stipulation

severely limits the number of claimants who can take advantage of

this option.   Only two percent of the total number of

mesothelioma and lung cancer claims, one percent of "other

cancer" claims, and one-half of a percent of "non-malignant

conditions" claims from the previous year may sue in the tort

system.   Although the plaintiffs are generally bound to the

settlement in perpetuity, the defendants are not so limited. Each

defendant may choose to withdraw from the settlement after ten

years.

           The claims asserted by the exposure only plaintiffs --

claims for increased risk of cancer, fear of future asbestos-

related injury, and medical monitoring -- receive no payment

under the stipulation of settlement.   In addition, "pleural"

claims, which involve asbestos-related plaques on the lungs but

no physical impairment, receive no cash compensation, even though

such claims regularly receive substantial monetary payments in

the tort system.

           On the other hand, the settlement does provide

exposure-only and pleural claimants with significant benefits.

First, the stipulation tolls all statutes of limitations, so that

any claim that was not time-barred when the class action was

commenced may be filed at any time in the future.   Thus, unlike
in the tort system, where pleural claimants may have to rush to

file suit on discovery of changes in the lining surrounding their

lungs (before their full injuries are known), under the

stipulation claimants do not submit their claims until they

develop an impairing illness.   Second, the stipulation provides

certain "comeback" rights, so that claimants who have been

compensated for a non-malignant condition may file a second claim

and receive further compensation if they later develop an

asbestos-related cancer.   It is estimated that almost 100,000

claims will be paid under the settlement over the course of the

next ten years.0

          On January 29, 1993, Judge Weiner conditionally

certified this opt-out class.   He then referred the matter to

Judge Lowell A. Reed for the establishment of settlement

procedures and the resolution of objections to the settlement.

Judge Reed held hearings on a number of aspects of the case and

issued several comprehensive opinions.   On October 6, 1993, he

ruled that the court had subject matter jurisdiction and that the

action presented a justiciable case or controversy.   See Carlough

v. Amchem Prods., Inc., 834 F. Supp. 1437 (E.D. Pa. 1993).    On

October 27, 1993, he concluded that the proposed settlement

satisfied a threshold level of fairness sufficient to warrant

class notice and approved a notice plan.   See Carlough v. Amchem




0
 The terms of the Stipulation are discussed in greater detail in
Georgine, 157 F.R.D. at 267-86.
Prods., Inc., 158 F.R.D. 314 (E.D. Pa. 1993).   We summarize the

highlights of these decisions in the margin.0

0
 First, Judge Reed rejected the objectors' contentions that
exposure-only plaintiffs, who may not presently have sufficient
physical harm to state a valid cause of action, lack standing to
pursue this litigation. Carlough, 834 F. Supp. at 1446-56. He
reasoned that Article III standing is not dependent upon the
plaintiffs' ability to state a valid cause of action, but that it
depends upon whether these plaintiffs have "suffered an injury in
fact which is concrete and particularized, and actual or imminent
rather than merely conjectural or hypothetical." Id. at 1450
(citing Lujan v. Defenders of Wildlife, 112 S. Ct. 2130, 2136
(1992)). He concluded that "exposure to a toxic substance
constitutes sufficient injury in fact to give a plaintiff
standing to sue in federal court." Id. at 1454.

     Second, with respect to amount-in-controversy, Judge Reed
noted that "the sum claimed by the plaintiff controls if the
claim is apparently made in good faith," and the case will not be
dismissed unless it appears to a "legal certainty" that the
$50,000 amount cannot be satisfied. Id. at 1456 (citations and
internal quotations omitted). He then rejected the objectors'
argument that exposure-only plaintiffs did not meet this
standard. Judge Reed held first that "it is enough that the kind
of factual injuries alleged by the exposure-only plaintiffs --
physical, monetary and emotional injuries -- plainly support a
claim to more than $50,000." Id. at 1459 (citation omitted). He
also ruled that, even if he were required to do a claim-by-claim
analysis of the exposure-only plaintiffs' claims, it could not be
said to a legal certainty that a jury might not award $50,000 to
any plaintiff. See id. at 1462.

     Third, Judge Reed rejected the objectors' claim that the
litigation was "collusive" -- and therefore did not present a
case or controversy -- because the Stipulation of Settlement was
negotiated before class counsel formally filed the complaint.
Id. at 1462-66. He held that this case "is one involving
genuinely adverse interests, but, because of the settlement, it
lacks a dispute as to the remedy." Id. at 1465.

     On October 27, 1993, Judge Reed ruled that "the proposed
settlement is fair for the preliminary purpose of deciding
whether to send notice to the class in that it appears to be the
product of serious, informed, non-collusive negotiations, it has
no obvious deficiencies, it does not improperly grant
preferential treatment to class representatives or segments of
the class, and it clearly falls within the range of possible
approval." Carlough v. Amchem Prods., Inc., 158 F.R.D. 314, 320
          On February 22, 1994, after several months of pre-trial

proceedings, discovery, and motions, Judge Reed commenced a

hearing to assess the fairness of the settlement.    The hearing

took eighteen days and involved the testimony of some twenty-nine

witnesses.    On August 16, 1994, Judge Reed filed an opinion

approving the Stipulation of Settlement and finally certifying

the Georgine settlement class.   In the course of his opinion, he

held that the class met the requirements of Federal Rule of Civil

Procedure 23, that the settlement was fair and reasonable, and

that notice to the class met the requirements of Rule 23 and the

Due Process Clause.   See Georgine v. Amchem Prods., Inc., 157

F.R.D. 246 (E.D. Pa. 1994).0

             The settling parties then moved for a preliminary

injunction barring class members from initiating claims against

any CCR defendant pending a final judgment in this case.    On

September 21, 1994, he granted the motion, explaining that the


(E.D. Pa. 1993) (footnotes omitted). He then analyzed the notice
plan, concluding that the proposed notice (with certain specified
modifications) "satisf[ied] the requirements of Rules 23(c)(2)
and (e) and the due process clause of the Constitution."
Carlough, 158 F.R.D. at 333.

      Finally, Judge Reed rejected the objectors' contention that,
regardless of the content or form of the notice plan, notice
regarding potential future personal injury claims for past toxic
exposure is per se unconstitutional, either because such
claimants may not understand that they are members of the class
or because they cannot make an informed opt-out decision without
knowing what disease, if any, they may suffer in the future. Id.
at 334-36.
0
  Judge Reed later established a new notice and opt-out period,
voiding a prior notice and opt-out period, to remedy alleged
improper communications made by counsel opposing the settlement.
See Georgine v. Amchem Prods., Inc., 160 F.R.D. 478 (E.D. Pa.
1995).
injunction is necessary because "the cost and time expended

defending claims in multiple jurisdictions would likely result in

the disintegration of the Georgine settlement." Georgine v.

Amchem Prods., Inc., 878 F. Supp. 716, 723 (E.D. Pa. 1994). These

appeals followed.



C.   The Contentions on Appeal

            Although this opinion will address only the class

certification issues, these appeals have not been so

circumscribed.   Indeed, far from acceding to any of Judge Reed's

rulings, see supra note 6, the objectors have also vigorously

pressed challenges to justiciability, subject matter

jurisdiction, personal jurisdiction over absent class members,

and the adequacy of class notice.

            First, the objectors argue that this is a feigned suit

-- and thus is not a justiciable case or controversy under

Article III of the Constitution -- because neither plaintiffs nor

plaintiffs' counsel had any intention of litigating their

"futures" claims, but merely seek approval of a result that

plaintiffs and defendants have jointly pursued.   This contention

is supported by the fact that class counsel presented the suit

and settlement together with counsel for the CCR defendants in

one package, after having negotiated with CCR a side-settlement

of over $200 million for cases in their "inventory."   Second, the

objectors contend that the exposure only plaintiffs lack standing

to bring their claims because they currently suffer no actual

injuries.   Third, they assert that the court lacks subject matter
jurisdiction over the exposure-only plaintiffs' claims because

such claims cannot exceed the $50,000 minimum required by the

diversity statute.    Fourth, they argue that the court cannot

assert personal jurisdiction over class members lacking minimum

contacts with the forum, because such class members have not had

a meaningful opportunity to opt out and thus have not consented

to jurisdiction.     See Phillips Petroleum Co. v. Shutts, 472 U.S.

797, 811-12 (1985).

          Finally, the objectors have martialed a powerful three-

pronged argument that, in this futures class action with

virtually no delayed opt-out rights, notice to absent class

members cannot meet the requirements of Rule 23 or the

Constitution.   See Mullane v. Central Hanover Bank & Trust Co.,

339 U.S. 306, 313 (1950).    The objectors argue that notice is

problematic for futures plaintiffs because (1) such plaintiffs

may not know that they have been exposed to asbestos within the

terms of this class action; (2) even if aware of their exposure,

these plaintiffs, who suffer no physical injuries, have little

reason to pay attention to class action announcements; and (3)

even if class members find out about the class action and realize

they fall within the class definition, they lack adequate

information to properly evaluate whether to opt out of the

settlement.

          The settling parties counter these contentions, arguing

that the jurisdiction of the district court is secure and that

the strictures of due process have been satisfied.    First, to

rebut the objectors' argument that this suit is feigned, the
settling parties point out that the district court's resolution

of that issue in their favor rested largely on fact findings, and

that this appeal does not challenge any factual determinations of

the district court.   The settling parties also allege that,

against the background of bitter adversarial litigation that has

gone on for many years between plaintiffs and asbestos companies

(and between counsel in this case), this suit was no more or less

"collusive" than other similar actions brought and settled.

Second, regarding the existence of the requisite amount in

controversy, the settling parties cite to precedent (within a

checkered body of caselaw) holding that claims for future injury

and medical monitoring with accompanying emotional distress meet

the jurisdictional threshold.0

0
 The settling parties also contend that a prior decision in this
case, Carlough v. Amchem Prods., Inc., 10 F.3d 189 (3d Cir. 1993)
[Hereinafter Gore], decided the jurisdictional challenges raised
in this appeal. We are unpersuaded. After the Georgine class
action had commenced but prior to the establishment of an opt-out
period, the Gore plaintiffs (several absent members of the
Georgine class) filed a class action complaint in West Virginia
state court. The Gore plaintiffs sought a declaration that they
were authorized to "opt out" of the Georgine action on behalf of
a West Virginia class and to initiate their own asbestos class
action. The district court granted a preliminary injunction as
"necessary in aid of [its] jurisdiction" under the All-Writs and
Anti-Injunction Acts, enjoining the Gore plaintiffs from
prosecuting their separate class action. On appeal to this
Court, the Gore plaintiffs argued that the district court lacked
jurisdiction to enjoin them because the district court had issued
the injunction before providing absent plaintiffs an opportunity
to opt out of the Georgine class, which is necessary to establish
personal jurisdiction over plaintiffs lacking minimum contacts
with the forum, and before the district court found that it had
subject matter jurisdiction over the Georgine action. The panel
upheld the district court's injunction because, after issuing its
injunction, the district court established an opt-out period and
found that it had subject matter jurisdiction. Id. at 200-01.
Although the district court should have inquired into its
          Third, as to the adequacy of class notice, the settling

parties submit that the class members, having the terms of the

settlement before them, were in a better position to exercise a

choice than the usual notice recipient who has no idea how the

case will come out.   Finally, they assert, though far less

convincingly in the wake of GM Trucks, that the requisites of

Rule 23 are met as well.

          Although the existence of justiciability and subject

matter jurisdiction are not free from doubt, and although we have

serious concerns as to the constitutional adequacy of class

notice, we decline to reach these issues, and pass on to the

class certification issues.   The class certification issues are

dispositive, and we believe it prudent not to decide issues

unnecessary to the disposition of the case, especially when many

of these issues implicate constitutional questions.   See, e.g.,

jurisdiction before issuing the injunction, we held that the
district court's subsequent orders constituted an "initial
jurisdictional inquiry" necessary to support its preliminary
injunction. Id. at 201.

          Given its unique posture, we read Gore very narrowly.
Gore held that a district court may issue a preliminary
injunction against an attempt to opt out en masse -- which
threatens to completely undermine the federal class action --
without a full-scale determination of its jurisdiction. Where a
federal class action is threatened with destruction before the
notice and opt-out period even commences, an "initial
jurisdictional inquiry" -- which "may be based on the information
reasonably and immediately available to the court," id. -- is
sufficient to support the court's jurisdiction to issue a
protective preliminary injunction. Gore did not reach the
question raised in this case: the propriety of the district
court's assertion of jurisdiction, after completion of the notice
and opt-out period, to enjoin individual plaintiffs from pursuing
collateral litigation.
Spector Motor Serv., Inc. v. McLaughlin, 323 U.S. 101, 105 (1944)

(expressing the rule that courts will avoid constitutional

questions when possible).   In doing so, we offend no principle of

constitutional law, for the jurisdictional issues in this case

would not exist but for the certification of this class action.

Absent the class certification, there is no need for a

determination of jurisdiction over futures claims, the

justiciability of such claims, the adequacy of notice, or the

propriety of a nationwide protective injunction.   Moreover, a

court need not reach difficult questions of jurisdiction when the

case can be resolved on some other ground in favor of the same

party.   See Norton v. Mathews, 427 U.S. 524, 528-33 (1976); Elkin

v. Fauver, 969 F.2d 48, 52 n.1 (3d Cir.), cert. denied, 506 U.S.

977 (1992); United States v. Weathersby, 958 F.2d 65, 66 (5th

Cir. 1992); Wolder v. United States, 807 F.2d 1506, 1507 (9th

Cir. 1987).



II.   APPELLATE JURISDICTION

          Although we deem it wise not to decide most of the

jurisdictional issues posed by this case, we are obliged to

consider the threshold question whether we have appellate

jurisdiction to review the propriety, under Federal Rule of Civil

Procedure 23, of the district court's class certification.

          Although the district court has approved the

stipulation of settlement and certified the Georgine settlement

class, it has not entered a final judgment because the

stipulation of settlement is expressly conditioned on the CCR's
insurers assuming liability for the settlement.   See supra note

4.   This is an appeal of the district court's September 22, 1994,

preliminary injunction, which prohibits Georgine class members

from pursuing claims for asbestos-related personal injury in any

other court pending the issuance of a final order.   The district

court issued the preliminary injunction pursuant to the All-Writs

Act, 28 U.S.C. § 1651, and the Anti-Injunction Act, 28 U.S.C.

§2283, which provide authority to enjoin collateral litigation if

"necessary in aid" of the court's jurisdiction.   See Gore, 10

F.3d 189, 201-04 (3d Cir. 1993).   The district court found that

the injunction is necessary because collateral litigation would

undermine implementation of the settlement.

           An order granting or denying class certification is

generally not appealable until a final order has been issued. See

Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978) (class

certification not appealable under 28 U.S.C. § 1291); Gardner v.

Westinghouse Broadcasting Co., 437 U.S. 478 (1978) (class

certification not appealable under 28 U.S.C. § 1292(a)(1)).      This

Court has jurisdiction, of course, under 28 U.S.C. § 1292(a)(1)

to review the preliminary injunction issued by the district

court.   We further conclude that we have pendent appellate

jurisdiction to review class certification.

           In Kershner v. Mazurkiewicz, 670 F.2d 440 (3d Cir.

1982) (in banc), we held that class certification is reviewable

on appeal from issuance of a preliminary injunction if "the

preliminary injunction cannot properly be decided without

reference to the class certification question."   Id. at 449.    We
reasoned that if the propriety of class certification "directly

controls disposition of the [injunction], or [if] the issues are,

in some way, inextricably bound[,] then both issues must be

addressed in order to resolve properly the section 1292(a)(1)

preliminary injunction."    Id. (emphasis in original) (footnote

omitted); accord Hoxworth v. Blinder, Robinson & Co., 903 F.2d

186, 208-09 (3d Cir. 1990).     To do otherwise would impinge on the

right to a 1292(a)(1) appeal.    See Kershner, 670 F.2d at 449.

           In this case, class certification "directly controls

disposition of the [injunction]."    The entire basis for the

district court's injunction is to protect the underlying class

action.   If the class was not properly certified, the district

court was without authority to issue its preliminary injunction.

To give full effect to the appellants' right to review of the

injunction, we must reach class certification.    We also note that

concerns that might militate against review are not present in

this case.    Most notably, there is no indication that the

district court might alter its class certification order. Compare

Kershner, 670 F.2d at 449 (expressing this concern).



III. CLASS CERTIFICATION

             To obtain class certification, plaintiffs must satisfy

all of the requirements of Rule 23(a) and come within one

provision of Rule 23(b).    See Wetzel v. Liberty Mutual Ins. Co.,

508 F.2d 239, 248 (3d Cir.), cert. denied, 421 U.S. 1011.     Rule

23(a) mandates a showing of (1) numerosity; (2) commonality; (3)

typicality; and (4) adequacy of representation:
          One or more members of a class may sue or be
          sued as representative parties on behalf of
          all only if (1) the class is so numerous that
          joinder of all members is impracticable, (2)
          there are questions of law or fact common to
          the class, (3) the claims or defenses of the
          representative parties are typical of the
          claims or defenses of the class, and (4) the
          representative parties will fairly and
          adequately protect the interests of the
          class.

FED. R. CIV. P. 23(a).

             We held in GM Trucks that, although class actions may
be certified for settlement purposes only, Rule 23(a)'s

requirements must be satisfied as if the case were going to be

litigated.    See 55 F.3d 768, 799-800 (3d Cir.), cert. denied sub

nom. General Motors Corp. v. French, 116 S. Ct. 88 (1995). Strict

application of the criteria is mandated, even when the parties

have reached a proposed settlement, because
          Rule 23 is designed to assure that courts
          will identify the common interests of class
          members and evaluate the named plaintiff's
          and counsel's ability to fairly and
          adequately protect class interests . . . . To
          allow lower standards for the requisites of
          the rule in the face of the hydraulic
          pressures confronted by courts adjudicating
          very large and complex actions would erode
          the protection afforded by the rule almost
          entirely.

Id. at 799 (citation omitted).     Therefore, despite the

possibility that settlement-only class actions might serve the

"useful purpose of ridding the courts" of the "albatross[]"

represented by mass tort actions, the rule in this circuit is

that settlement class certification is not permissible unless the

case would have been "triable in class form."    Id.
            In addition to satisfying the Rule 23(a) requirements,

a putative class must meet the conditions of one of the parts of

subsection (b).    In this case, the settling parties seek

certification pursuant to 23(b)(3), which requires findings of

predominance and superiority -- i.e., "that the questions of law

or fact common to the members of the class predominate over any

questions affecting only individual members, and that a class

action is superior to other available methods for the fair and

efficient adjudication of the controversy."     FED. R. CIV. P.

23(b)(3).

            In GM Trucks we reserved the question whether, in the

case of settlement classes,0 the fact of settlement may be

considered in applying the 23(b)(3) requirements.     55 F.3d at

796.   The settling parties assert that in contrast to the 23(a)

factors, which protect absent class members' rights, the 23(b)(3)

factors promote the "fair and efficient resolution of justice."

The fact of settlement, they argue, goes to the heart of Rule

23(b)(3)'s "manageability concerns" and thus must be considered.

            We disagree.   The 23(b)(3) requirements protect the

same interests in fairness and efficiency as the 23(a)

0
 A settlement class is a device whereby the court postpones
formal class certification until the parties have successfully
concluded a settlement. If settlement negotiations succeed, the
court certifies the class for settlement purposes only and sends
a combined notice of the commencement of the class action and the
settlement to the class members. By conditionally certifying the
class for settlement purposes only, the court allows the
defendant to challenge class certification in the event that the
settlement falls apart. For a more detailed description of
settlement classes and their costs and benefits, see GM Trucks,
55 F.3d at 786-92.
requirements.    More importantly, we based our pronouncement in GM

Trucks that "a class is a class is a class" in large part on the

fact that "[t]here is no language in the rule that can be read to

authorize separate, liberalized criteria for settlement classes."

Id. at 799.     Whatever the Advisory Committee on Civil Rules (and,

of course, Congress) may ultimately determine the better rule to

be, we do not believe that the drafters of the present rule

included a more liberal standard for 23(b)(3).0

          The district court did not have the benefit of GM

Trucks when it decided the Rule 23 issues, and it applied an

incorrect standard.    First, it took the view that Rule 23

requirements are lower for settlement classes.    See, e.g.,

0
  The settling parties argue that In re School Asbestos Litig.,
789 F.2d 996 (3d Cir.), cert. denied sub nom. Celotex Corp. v.
School Dist. of Lancaster, 479 U.S. 852, and National Gypsum Co.
v. School Dist. of Lancaster, 479 U.S. 915 (1986), requires the
Court to take the possibility of settlement into account in
applying Rule 23(b)(3). We reject this contention. In re School
Asbestos Litig. stated, in relevant part:

          Concentration of individual damage suits in
          one forum can lead to formidable problems,
          but the realities of litigation should not be
          overlooked in theoretical musings. Most tort
          cases settle, and the preliminary
          maneuverings in litigation today are designed
          as much, if not more, for settlement purposes
          than for trial. Settlements of class actions
          often result in savings for all concerned.

Id. at 1009. This statement, whatever its import, does not
constitute a holding. Its language is broad, general, and
grammatically permissive. Moreover, this statement appears in a
section in which the Court does both a Rule 23(a) and 23(b)
analysis. Thus, insofar as In re School Asbetos Litig. requires
a consideration of settlement, this requirement would apply to
Rule 23(a) as well as 23(b). But GM Trucks held that Rule 23(a)
must be applied without reference to settlement, thereby
rejecting the settling parties' argument.
Georgine v. Amchem Prods., 157 F.R.D. 246, 315 (E.D. Pa. 1994)

("The Rule 23 requirements for class certification . . . are

often more readily satisfied in the settlement context because

the issues for resolution by the Court are more limited than in

the litigation context.").   Second, the district court erred by

relying in significant part on the presence of the settlement to

satisfy the Rule 23(a) requirements of commonality, typicality,

and adequacy of representation, and the Rule 23(b)(3)

requirements of predominance and superiority.   See Georgine, 157

F.R.D. at 314-19.   But each of these requirements must be

satisfied without taking into account the settlement, and as if

the action were going to be litigated.   See GM Trucks, 55 F.3d at

799.

           With a proper understanding of the Rule 23 factors, we

turn now to their application.    For the reasons explained below,

we conclude that this class, considered as a litigation class,

cannot meet the 23(a) requirements of typicality and adequacy of

representation, nor the 23(b) requirements of predominance and

superiority.0   We will discuss each of these requirements.

Instead of addressing them in the conventional sequence, we will

use a functional arrangement, linking related provisions.



A.   Commonality & Predominance

           Rule 23(a)(2) requires that "there are questions of law

or fact common to the class," and Rule 23(b)(3) requires "that

0
 This class, which may stretch into the millions, easily
satisfies the numerosity requirement.
the questions of law or fact common to the members of the class

predominate over any questions affecting only individual

members."   FED. R. CIV. P. 23.   Because 23(b)(3)'s predominance

requirement incorporates the commonality requirement, we will

treat them together.

            All of the putative class members assert claims based

on exposure to the asbestos sold by the CCR defendants.     The

capacity of asbestos fibers to cause physical injury is surely a

common question, though that issue was settled long ago.      See,

e.g., In re School Asbestos Litig., 789 F.2d 996, 1000 (3d Cir.),

cert. denied sub nom. Celotex Corp. v. School Dist. of Lancaster,

479 U.S. 852, and National Gypsum Co. v. School Dist. of

Lancaster, 479 U.S. 915 (1986).      Although not identified by the

district court, there may be several other common questions, such

as whether the defendants had knowledge of the hazards of

asbestos, whether the defendants adequately tested their asbestos

products, and whether the warnings accompanying their products

were adequate.   See id. at 1009.0

            However, beyond these broad issues, the class members'

claims vary widely in character.     Class members were exposed to

different asbestos-containing products, for different amounts of

time, in different ways, and over different periods.     Some class

members suffer no physical injury or have only asymptomatic

pleural changes, while others suffer from lung cancer, disabling

0
 The only common questions identified by the district court are
(1) the fairness of the settlement -- an impermissible
consideration -- and (2) the harmfulness of asbestos exposure.
See Georgine, 157 F.R.D. at 316.
asbestosis, or from mesothelioma -- a disease which, despite a

latency period of approximately fifteen to forty years, generally

kills its victims within two years after they become symptomatic.

Each has a different history of cigarette smoking, a factor that

complicates the causation inquiry.

          The futures plaintiffs especially share little in

common, either with each other or with the presently injured

class members.   It is unclear whether they will contract

asbestos-related disease and, if so, what disease each will

suffer.   They will also incur different medical expenses because

their monitoring and treatment will depend on singular

circumstances and individual medical histories.

          These factual differences translate into significant

legal differences.   Differences in amount of exposure and nexus

between exposure and injury lead to disparate applications of

legal rules, including matters of causation, comparative fault,

and the types of damages available to each plaintiff.

          Furthermore, because we must apply an individualized

choice of law analysis to each plaintiff's claims, see Phillips

Petroleum Co. v. Shutts, 472 U.S. 797, 823 (1985) (constitutional

limitations on choice of law apply even in nationwide class

actions), the proliferation of disparate factual and legal issues

is compounded exponentially.   The states have different rules

governing the whole range of issues raised by the plaintiffs'

claims:   viability of futures claims; availability of causes of

action for medical monitoring, increased risk of cancer, and fear

of future injury; causation; the type of proof necessary to prove
asbestos exposure; statutes of limitations; joint and several

liability; and comparative/contributory negligence.    In short,

the number of uncommon issues in this humongous class action,

with perhaps as many as a million class members, is colossal.

           The settling parties point out that our cases have

sometimes stated a very low threshold for commonality.     In Neal

v. Casey, 43 F.3d 48, 56 (3d Cir. 1994), for example, we stated

that "[t]he commonality requirement will be satisfied if the

named plaintiffs share at least one question of fact or law with

the grievances of the prospective class."   And, in In re School

Asbestos Litigation, 789 F.2d at 1010, we stated that "the

'threshold of commonality is not high.'" (citation omitted).       But

those cases are quite different from this one.     Neal involved a

class action for injunctive relief, and thus raised infinitely

fewer individualized issues than are posed here.    And In re

School Asbestos Litigation upheld the certification of a

nationwide class action for damages associated with asbestos

removal explicitly on the ground that case involved only property

damages.   See, e.g., 789 F.2d at 1009 ("[T]he claims are limited

to property damage, and school districts are unlikely to have

strong emotional ties to the litigation.").0   We believe that the


0
 Moreover, In re School Asbestos Litigation involved vastly fewer
individualized questions than this one. Cf. id. at 1010 (noting
that the complexity of causation questions in personal injury
suits is much greater than for property damage suits). And,
choice of law arguably did not greatly magnify the number of
disparate issues. Class counsel had made a credible argument
that the applicable law of the different states could be broken
into approximately four patterns, see id., and we noted that the
district court could decertify the class if this prediction
commonality barrier is higher in a personal injury damages class

action, like this one, that seeks to resolve all issues,

including noncommon issues, of liability and damages.

            Nevertheless, we do not hold that this class fails the

commonality requirement because the test of commonality is

subsumed by the predominance requirement, which this class cannot

conceivably meet.    We proceed cautiously here because

establishing a high threshold for commonality might have

repercussions for class actions very different from this case,

such as a Rule 23(b)(1)(B) limited fund class action, in which

the action presented claimants with their only chance at

recovery.

            Turning to predominance, we hold that the limited

common issues identified, primarily the single question of the

harmfulness of asbestos, cannot satisfy the predominance

requirement in this case.    Indeed, it does not even come close.

We start by noting the Advisory Committee's well-known caution

against certifying class actions involving mass torts:
          A "mass accident" resulting in injuries to
          numerous persons is ordinarily not
          appropriate for a class action because of the
          likelihood that significant questions, not
          only of damages but of liability and defenses
          of liability, would be present, affecting the
          individuals in different ways. In these
          circumstances an action conducted nominally
          as a class action would degenerate in
          practice into multiple lawsuits separately
          tried.

FED. R. CIV. P. 23(b)(3) Advisory Notes to 1966 Amendment.


proved to be faulty. Of course, this case could not be broken
into anywhere near that small a number of patterns.
          While, notwithstanding this cautionary note, mass torts

involving a single accident are sometimes susceptible to Rule

23(b)(3) class action treatment, the individualized issues can

become overwhelming in actions involving long-term mass torts

(i.e., those which do not arise out of a single accident).   As

the Ninth Circuit stated in In re N.D. Cal. Dalkon Shield IUD

Prods. Liab. Litig., 693 F.2d 847 (9th Cir. 1982), cert. denied

sub nom. A.H. Robins Co., Inc. v. Abed, 459 U.S. 1171 (1983):
               In the typical mass tort situation, such
          as an airplane crash or a cruise ship food
          poisoning, proximate cause can be determined
          on a class-wide basis because the cause of
          the common disaster is the same for each of
          the plaintiffs.

               In products liability actions, however,
          individual issues may outnumber common
          issues. No single happening or accident
          occurs to cause similar types of physical
          harm or property damage. No one set of
          operative facts establishes liability. No
          single proximate cause applies equally to
          each potential class member and each
          defendant. Furthermore, the alleged
          tortfeasor's affirmative defenses (such as
          failure to follow directions, assumption of
          the risk, contributory negligence, and the
          statute of limitations) may depend on facts
          peculiar to each plaintiff's case.

Id. at 853 (citations omitted).
          Other cases are in accord.   See, e.g., Sterling v.

Velsicol Chem. Corp., 855 F.2d 1188, 1197 (6th Cir. 1988) ("In

complex, mass, toxic tort accidents, where no one set of

operative facts establishes liability, no single proximate cause

equally applies to each potential class member and each

defendant, and individual issues outnumber common issues, the
district court should properly question the appropriateness of a

class action for resolving the controversy."); cf. Watson v.

Shell Oil Co., 979 F.2d 1014, 1023 (5th Cir. 1992) (approving a

class of some 18,000 plaintiffs injured in an oil refinery

explosion but noting that "[t]his litigation differs markedly

from toxic tort cases such as Jenkins, Fibreboard, and

Tetracycline, in which numerous plaintiffs suffer varying types

of injury at different times and through different causal

mechanisms, thereby creating many separate issues"), reh'g

granted, 990 F.2d 805 (5th Cir. 1993), appeal dismissed, 53 F.3d

663 (5th Cir. 1994).    These concerns recently led the Sixth

Circuit to decertify a nationwide class action for injuries

caused by penile prostheses.    See In re American Medical Sys.,

Inc., 75 F.3d 1069, 1081 (6th Cir. 1996) ("Proofs as to strict

liability, negligence, failure to warn, breach of express and

implied warranties will also vary from plaintiff to plaintiff

because complications with an AMS device may be due to a variety

of factors . . . .").

          Although some courts have approved class certification

of long-term mass torts, these cases have generally involved the

centrality of a single issue.   See In re "Agent Orange" Prod.

Liab. Litig., 818 F.2d 145, 166-67 (2d Cir. 1987) (expressing

concern over the difficulties of managing mass tort suits but

finding that class certification was justified because of the

centrality of the military contractor defense), cert. denied sub

nom. Pinkney v. Dow Chem. Co., 484 U.S. 1004 (1988); In re A.H.

Robins Co., Inc., 880 F.2d 709, 747 (4th Cir.) ("Just as the
military [contractor] defense was central to the case in Agent

Orange, so the question whether Aetna was a joint tortfeasor here

was the critical issue common to all the cases against Aetna, and

one which, if not established, would dispose of the entire

litigation."), cert. denied sub nom. Anderson v. Aetna Casualty

and Sur. Co., 493 U.S. 959 (1989).   This case, of course, lacks

any single central issue.

            The lack of predominant common issues has been a

particular problem in asbestos-related class actions.    For

example, in In re Fibreboard Corp., 893 F.2d 706 (5th Cir. 1990),

the Fifth Circuit stated:
               The 2,990 [asbestos personal injury]
          class members cannot be certified for trial
          as proposed under Rule 23(b)(3). Rule
          23(b)(3) requires that "the questions of law
          or fact common to the members of the class
          predominate over any questions affecting
          individual members." There are too many
          disparities among the various plaintiffs for
          their common concerns to predominate. The
          plaintiffs suffer from different diseases,
          some of which are more likely to have been
          caused by asbestos than others. The
          plaintiffs were exposed to asbestos in
          various manners and to varying degrees. The
          plaintiffs' lifestyles differed in material
          respects. To create the requisite
          commonality for trial, the discrete
          components of the class members' claims and
          the asbestos manufacturers' defenses must be
          submerged.

Id. at 712 (citations omitted).    In In re Temple, 851 F.2d 1269

(11th Cir. 1988), the Eleventh Circuit expressed similar

concerns:
            Although the record on commonality and
            typicality of the class is sparse, the
            district court's order on its face
            encompasses a potentially wide variety of
           different conditions caused by numerous
           different types of exposures. We have no
           indication that claimants' experiences share
           any factors other than asbestos and Raymark
           in common.

Id. at 1273 (footnote and citations omitted).
           We also draw instruction from Yandle v. PPG Indus.,

Inc., 65 F.R.D. 566 (E.D. Tex. 1974), where the district court

refused to certify a much more narrowly circumscribed asbestos

class action -- one brought by former employees of an asbestos

plant.   The court stated:
                [T]he Pittsburgh Corning plant was in
           operation in Tyler for a ten year period,
           during which some 570 persons were employed
           for different periods of time. These
           employees worked in various positions at the
           plant, and some were exposed to greater
           concentrations of asbestos dust than were
           others. Of these employees it is only
           natural that some may have had occupational
           diseases when they entered their employment
           for Pittsburgh Corning. There are other
           issues that will be peculiar to each
           plaintiff and will predominate in this case,
           such as: The employee's knowledge and
           appreciation of the danger of breathing
           asbestos dust and further, whether the
           employee was given a respirator and whether
           he used it or refused to use it. . . .

                Additionally, the plaintiffs have
           asserted various theories of recovery against
           the defendants, and the nine defendants have
           alleged differing affirmative defenses
           against the plaintiffs. For example, the
           statute of limitations may bar some
           plaintiffs, but not others. During the ten
           year period the state of medical knowledge
           was changing, which has a significant bearing
           on the defendants' duty to warn of dangers.
           Taking all these factors into consideration,
           the Court is convinced that the number of
           uncommon questions of law and fact would
           predominate over the common questions, and
           the case would therefore 'degenerate . . .
           into multiple lawsuits separately tried.'
Id. at 570-71.

           Many of the cases cited by the settling parties in

support of class certification are distinguishable because they

involved only partial certification of common issues.   See

Central Wesleyan College v. W.R. Grace & Co., 6 F.3d 177, 184

(4th Cir. 1993) ("[T]he district court exercised its discretion

under Fed. R. Civ. P. 23(c)(1) and 23(c)(4)(A) to certify the

class conditionally . . . on eight common issues."); Jenkins v.

Raymark Indus., Inc., 782 F.2d 468, 471 (5th Cir.) ("Accordingly,

[the district court] certified the class as to the common

questions, ordering them resolved for the class by a class action

jury."), reh'g denied, 785 F.2d 1034 (5th Cir. 1986); Payton v.

Abbott Labs, 83 F.R.D. 382, 386 (D. Mass. 1979) (certifying class

as to limited common issues), vacated, 100 F.R.D. 336 (D. Mass.

1983).   Other cases relied on by the settling parties are mass

tort cases where it appeared possible to try a number of common

issues and leave the individual issues to trials of small groups

of plaintiffs.   See, e.g., Sterling v. Velsicol Chem. Corp., 855

F.2d 1188, 1197 (6th Cir. 1988) ("[I]ndividual members of the

class still will be required to submit evidence concerning their

particularized damage claims in subsequent proceedings.").     These

cases did not seek to resolve anywhere near the number of

individual issues presented in this case.

           In view of the factors set forth at pages 35-36, and

for the reasons stated on pages 36-42, we conclude that this

class fails the test of predominance.   Even if we were to assume

that some issues common to the class beyond the essentially
settled question of the harmfulness of asbestos exposure remain,

the huge number of important individualized issues overwhelm any

common questions.    Given the multiplicity of individualized

factual and legal issues, magnified by choice of law

considerations, we can by no means conclude "that the questions

of law or fact common to the members of the class predominate

over any questions affecting only individual members."



B.   Adequacy of Representation

           Rule 23(a)(4) requires that "the representative parties

will fairly and adequately protect the interests of the class."

FED. R. CIV. P. 23(a)(4).   The adequacy of representation inquiry

has two components designed to ensure that absentees' interests

are fully pursued.    First, the interests of the named plaintiffs

must be sufficiently aligned with those of the absentees.       GM

Trucks, 55 F.3d at 800.     This component includes an inquiry into

potential conflicts among various members of the class, see id.

at 800-01, because the named plaintiffs' interests cannot align

with those of absent class members if the interests of different

class members are not themselves in alignment.     Second, class

counsel must be qualified and must serve the interests of the

entire class.   Id. at 801.

           Although questions have been raised concerning the

second prong of the inquiry, we do not resolve them here.     As we

have briefly noted above, the objectors have forcefully argued

that class counsel cannot adequately represent the class because

of a conflict of interest.     In the eyes of the objectors, class
counsel have brought a collusive action on behalf of the CCR

defendants after having been paid over $200 million to settle

their inventory of previously filed cases.    The objectors also

adduce evidence that class counsel, as part of the settlement,

have abjured any intention to litigate the claims of any futures

plaintiffs.   These allegations are, of course, rife with ethical

overtones, which have been vigorously debated in the academy. See

Symposium, Mass Tortes:    Serving Up Just Desserts, 80 Cornell L.

Rev. 811 (1995).   However, Judge Reed resolved this issue in

favor of class counsel largely on the basis of fact findings that

the objectors have not challenged.   See Georgine, 157 F.R.D. at

326-330.

           As to the first prong of the inquiry, however, we

conclude that serious intra-class conflicts preclude this class

from meeting the adequacy of representation requirement.    The

district court is certainly correct that "the members of the

class are united in seeking the maximum possible recovery for

their asbestos-related claims."    Georgine, 157 F.R.D. at 317

(citation omitted).   But the settlement does more than simply

provide a general recovery fund.    Rather, it makes important

judgments on how recovery is to be allocated among different

kinds of plaintiffs, decisions that necessarily favor some

claimants over others.    For example, under the settlement many

kinds of claimants (e.g., those with asymptomatic pleural

thickening) get no monetary award at all.    The settlement makes

no provision for medical monitoring or for payment for loss of

consortium.   The back-end opt out is limited to a few persons per
year.    The settlement relegates those who are unlucky enough to

contract mesothelioma in ten or fifteen years to a modest

recovery, whereas the average recovery of mesothelioma plaintiffs

in the tort system runs into the millions of dollars.    In short,

the settlement makes numerous decisions on which the interests of

different types of class members are at odds.

            The most salient conflict in this class action is

between the presently injured and futures plaintiffs.    As

rational actors, those who are not yet injured would want reduced

current payouts (through caps on compensation awards and limits

on the number of claims that can be paid each year).    The futures

plaintiffs should also be interested in protection against

inflation, in not having preset limits on how many cases can be

handled, and in limiting the ability of defendant companies to

exit the settlement.    Moreover, in terms of the structure of the

alternative dispute resolution mechanism established by the

settlement, they should desire causation provisions that can keep

pace with changing science and medicine, rather than freezing in

place the science of 1993.   Finally, because of the difficulty in

forecasting what their futures hold, they would probably desire a

delayed opt out like the one employed in Bowling v. Pfizer, Inc.,

143 F.R.D. 141, 150 (S.D. Ohio 1992) (heart valve settlement

allows claimants who ultimately experience heart valve fracture

to reject guaranteed compensation and sue for damages at that

time).

           In contrast, those who are currently injured would

rationally want to maximize current payouts.    Furthermore,
currently injured plaintiffs would care little about inflation-

protection.    The delayed opt out desired by futures plaintiffs

would also be of little interest to the presently injured;

indeed, their interests are against such an opt out as the more

people locked into the settlement, the more likely it is to

survive.0   In sum, presently injured class representatives cannot

adequately represent the futures plaintiffs' interests and vice

versa.

            This conflict (as well as other conflicts among

different types of claimants) precludes a finding of adequacy of

representation.    The class is not unlike the one in GM Trucks,

where a conflict between individual and fleet truck owners

prevented a finding of adequacy of representation.    See GM

Trucks, 55 F.3d at 801 ("[W]e must be concerned that the

individual owners had no incentive to maximize the recovery of

the government entities; they could skew the terms of the

settlement to their own benefit.").

            Absent structural protections to assure that

differently situated plaintiffs negotiate for their own unique

interests, the fact that plaintiffs of different types were among

the named plaintiffs does not rectify the conflict.    This

principle was explained by the Second Circuit in In re Joint

0
 The conflict between futures and presently injured plaintiffs is
obvious. Consider, for example, the deposition testimony of
representative plaintiff Anna Baumgartner, whose husband died of
mesothelioma. She testified that the "pleurals," i.e., people
who suffer only pleural thickening, and who remain uncompensated
under the settlement, "don't deserve to be compensated by
anyone," despite the fact that such plaintiffs currently win
large awards in the tort system.
Eastern & Southern District Asbestos Litigation, 982 F.2d 721 (2d

Cir. 1992), modified sub nom. In re Findley, 993 F.2d 7 (2d Cir.

1993), a case arising out of the Manville Bankruptcy

reorganization.   In addressing a conflict created by placing both

asbestos victims and co-defendant manufacturers in the same

subclass, the court observed, "Their interests are profoundly

adverse to each other.   The health claimants wish to receive as

much as possible from the co-defendant manufacturers, and the

latter wish to hold their payment obligations to a minimum."        Id.

at 739.   The court concluded,
           The class representatives may well have
           thought that the Settlement serves the
           aggregate interests of the entire class. But
           the adversity among subgroups requires that
           the members of each subgroup cannot be bound
           to a settlement except by consents given by
           those who understand that their role is to
           represent solely the members of their
           respective subgroups.


Id. at 743.   The lack of any structural protections in this case

thwarted the adequate representation of the disparate groups of

plaintiffs.



C.   Typicality

           Typicality requires that "the claims or defenses of the

representative parties are typical of the claims or defenses of

the class."   FED. R. CIV. P. 23.   The typicality requirement is

intended to preclude certification of those cases where the legal

theories of the named plaintiffs potentially conflict with those

of the absentees.   See Neal v. Casey, 43 F.3d 48, 57 (3d Cir.
1994); Eisenberg v. Gagnon, 766 F.2d 770, 786 (3d Cir.), cert.

denied sub nom. Weinstein v. Eisenberg, 474 U.S. 946, and

Wasserstrom v. Eisenberg, 474 U.S. 946, and Pelino, Wasserstrom,

Chucas and Monteverde, P.C. v. Eisenberg, 474 U.S. 946 (1985).

The inquiry assesses whether the named plaintiffs have incentives

that align with those of absent class members so that the

absentees' interests will be fairly represented.   See Neal, 43

F.3d at 57.

          Some commentators believe that the concepts of

commonality and typicality merge.   See 7A Charles A. Wright, et

al., Federal Practice and Procedure § 1764, at 243-47 (1986).

Both criteria, to be sure, seek to assure that the action can be

practically and efficiently maintained and that the interests of

the absentees will be fairly and adequately represented.    See

General Tel. Co. of Southwest v. Falcon, 457 U.S. 147, 157 n.13

(1982).   But despite their similarity, commonality and typicality

are distinct requirements under Rule 23.   See Hassine v. Jeffes,

846 F.2d 169, 176 n.4 (3d Cir. 1988) ("'[C]ommonality' like

'numerosity' evaluates the sufficiency of the class itself, and

'typicality' like 'adequacy of representation' evaluates the

sufficiency of the named plaintiff . . . ."); Weiss v. York

Hosp., 745 F.2d 786, 810 n.36 (3d Cir. 1984), cert. denied, 470

U.S. 1060, and cert. denied sub nom. Medical and Dental Staff of

York Hospital v. Weiss, 470 U.S. 1060 (1985).   We think that

typicality is more akin to adequacy of representation:   both look

to the potential for conflicts in the class.
          As our discussion of commonality and predominance make

clear, this class is a hodgepodge of factually as well as legally

different plaintiffs.   Moreover, as our discussion of adequacy of

representation shows, these differences create problematic

conflicts of interest among different members of the class. These

problems lead us to hold that no set of representatives can be

"typical" of this class.   Even though the named plaintiffs

include a fairly representative mix of futures and injured

plaintiffs, the underlying lack of commonality and attendant

conflicts necessarily destroy the possibility of typicality.      See

In re American Medical Systems, Inc., 75 F.3d 1069, 1082 (6th

Cir. 1996) ("[W]e know from the amended complaint that each

plaintiff used a different model, and each experienced a distinct

difficulty. . . .   These allegations fail to establish a claim

typical to each other, let alone a class.").   The claims of the

named futures plaintiffs are not typical of the injured class

members, and, conversely, the claims of the named injured

plaintiffs are not typical of the futures class members.

          Even if this class included only futures plaintiffs, we

would be skeptical that any representative could be deemed

typical of the class.   In addition to the problems created by

differences in medical monitoring costs, the course of each

plaintiff's future is completely uncertain.    As we pointed out in

our discussion of commonality, some plaintiffs may ultimately

contract mesothelioma, some may get asbestosis, some will suffer

less serious diseases, and some will incur little or no physical

impairments.   Given these uncertainties, which will ultimately
turn into vastly different outcomes, the futures plaintiffs share

too little in common to generate a typical representative.     It is

simply impossible to say that the legal theories of named

plaintiffs are not in conflict with those of the absentees, see

Neal, 43 F.3d at 57; Eisenberg v. Gagnon, 766 F.2d 770, 786 (3d

Cir. 1985), or that the named plaintiffs have incentives that

align with those of absent class members, see Neal, 43 F.3d at

57.



D.    Superiority

            Rule 23(b)(3) requires, in addition to predominance,

"that a class action is superior to other available methods for

the fair and efficient adjudication of the controversy."     FED. R.

CIV. P. 23(b)(3).   The rule asks us to balance, in terms of

fairness and efficiency, the merits of a class action against

those of "alternative available methods" of adjudication.      See

Katz v. Carte Blanche Corp., 496 F.2d 747, 757 (3d Cir.) (en

banc), cert. denied, 419 U.S. 885 (1974).    We conclude that in

this case a class action has serious problems, which, when

compared to other means of adjudication, are not outweighed by

its advantages.

            The proposed class action suffers serious problems in

both efficiency and fairness.    In terms of efficiency, a class of

this magnitude and complexity could not be tried.    There are

simply too many uncommon issues, and the number of class members

is surely too large.    Considered as a litigation class, then, the
difficulties likely to be encountered in the management of this

action are insurmountable.     See FED. R. CIV. P. 23(b)(3)(D).0

             This class action also suffers from serious problems in

the fairness it accords to the plaintiffs.      Each plaintiff has a

significant interest in individually controlling the prosecution

of separate actions.     See supra note 15 (FED. R. CIV. P.

23(b)(3)(A)).     This is not a case where "the amounts at stake for

individuals [are] so small that separate suits would be

impracticable."     FED. R. CIV. P. 23(b)(3) Advisory Notes to 1966

Amendment.     Rather, this action involves claims for personal

injury and death -- claims that have a significant impact on the

lives of the plaintiffs and that frequently receive huge awards

in the tort system.     See Yandle v. PPG Indus., Inc., 65 F.R.D.

566, 572 (E.D. Tex. 1974) ("[T]he court finds that the members of

the purported class have a vital interest in controlling their

own litigation because it involves serious personal injuries and

death in some cases.").     Plaintiffs have a substantial stake in

making individual decisions on whether and when to settle.

0
    Rule 23(b)(3) specifically directs the court to consider:

             (A) the interest of members of the class in
             individually controlling the prosecution or
             defense of separate actions; (B) the extent
             and nature of any litigation concerning the
             controversy already commenced by or against
             members of the class; (C) the desirability or
             undesirability of concentrating the
             litigation of the claims in the particular
             forum; [and] (D) the difficulties likely to
             be encountered in the management of a class
             action.

FED. R. CIV. P. 23(b)(3).
          Furthermore, in this class action, plaintiffs may

become bound to the settlement even if they are unaware of the

class action or lack sufficient information to evaluate it.

Problems in adequately notifying and informing exposure-only

plaintiffs of what is at stake in this class action may be

insurmountable.    First, exposure-only plaintiffs may not know

that they have been exposed to asbestos within the terms of this

class action.   Many, especially the spouses of the occupationally

exposed, may have no knowledge of the exposure.   For example,

class representatives LaVerne Winbun and Nafssica Kekrides did

not learn that their husbands had been occupationally exposed to

asbestos until the men contracted mesothelioma.   Second, class

members who know of their exposure but manifest no physical

disease may pay little attention to class action announcements.

Without physical injuries, people are unlikely to be on notice

that they can give up causes of action that have not yet accrued.

Third, even if class members find out about the class action and

realize they fall within the class definition, they may lack

adequate information to properly evaluate whether to opt out of

the settlement.0

          To amplify, the fairness concerns created by the

difficulties in providing adequate notice are especially serious

because exposure-only plaintiffs may eventually contract a fatal

0
 Of course, these concerns would be alleviated to the extent the
class action provided for an opt-in rather than opt-out
procedure, or allowed plaintiffs to opt-out after they contract a
disease. But this case, encompassing a huge number of futures
plaintiffs, is an opt-out class action in which back-ended opt
outs are greatly limited.
disease, mesothelioma, from only incidental exposure to asbestos.

Although only a small fraction of exposure-only plaintiffs will

develop mesothelioma, the disease is presently always fatal,

generally within two years of diagnosis.    Prior to death,

mesothelioma victims invariably suffer great pain and disability.

Mesothelioma can be caused by slight and incidental exposure to

asbestos fibers.   The disease has been known to occur in persons

who lived with an asbestos-exposed parent, or in household

members who washed the clothes of people who worked with

asbestos.   Unlike other asbestos-related cancers, mesothelioma

has only one medically established cause:    asbestos exposure. The

unpredictability of mesothelioma is further exacerbated by the

long latency period between exposure to asbestos and the onset of

the disease, typically between fifteen to forty years. As a

result, persons contracting the disease today may have little or

no knowledge or memory of being exposed.    It is unrealistic to

expect every individual with incidental exposure to asbestos to

realize that he or she could someday contract a deadly disease

and make a reasoned decision about whether to stay in this class

action.

            We make no decision on whether the Constitution or Rule

23 prohibits binding futures plaintiffs to a 23(b)(3) opt-out

class action.   However, it is obvious that if this class action

settlement were approved, some plaintiffs would be bound despite

a complete lack of knowledge of the existence or terms of the

class action.   It is equally obvious that this situation raises

serious fairness concerns.   Thus, a class action would need
significant advantages over alternative means of adjudication

before it could become a "superior" way to resolve this case. See

Yandle, 65 F.R.D. at 572 (stating, as a reason the superiority

requirement was not satisfied, that "because of the nature of the

injuries claimed, there may be persons that might neglect to

'opt-out' of the class, and then discover some years in the

future that they have contracted asbestosis, lung cancer or other

pulmonary disease").

          These advantages are lacking here.    Although individual

trials for all claimants may be wholly inefficient, that is not

the only alternative.    A series of statewide or more narrowly

defined adjudications, either through consolidation under Rule

42(a) or as class actions under Rule 23, would seem preferable.

See also William W Schwarzer, Structuring Multiclaim Litigation:

Should Rule 23 Be Revised?, 94 Mich. L. Rev. 1250, 1264 (1996)

("These alternatives 'are hardly confined to the class action, on

the one side, and individual uncoordinated lawsuits, on the

other.'") (quoting Benjamin Kaplan, Continuing Work of the Civil

Committee:    1966 Amendments of the Federal Rules of Civil

Procedure (I), 81 Harv. L. Rev. 356, 386 (1967)).



E.   Summary and Observations

             We have concluded that the class certified by the

district court cannot pass muster under Rule 23 because it fails

the typicality and adequacy of representation requirements of

Rule 23(a), as well as the predominance and superiority

requirements of Rule 23(b).     Indeed, GM Trucks requires an order
of vacatur on these facts.   Moreover, we cannot conceive of how

any class of this magnitude could be certified.

           The desirability of innovation in the management of

mass tort litigation does not escape the collective judicial

experience of the panel.   But reform must come from the policy-

makers, not the courts.    Such reform efforts are not, needless to

say, without problems, and it is unclear through what mechanism

such reform might best be effected.   The most direct and

encompassing solution would be legislative action.   The Congress,

after appropriate study and hearings, might authorize the kind of

class action that would facilitate the global settlement sought

here.   Although we have not adjudicated the due process issues

raised, we trust that Congress would deal with futures claims in

a way that would maximize opt-out rights and minimize due process

concerns that could undermine its work.   On the other hand,

congressional inhospitability to class actions, as reflected in

the recently enacted Private Securities Litigation Reform Act of

1995, Pub. L. No. 104-67, 109 Stat. 737 (1995), and by its

recently expressed concern about the workload of the federal

courts, might not bode well for such a prospect.

           In a different vein, Congress might enact compensation-

like statutes dealing with particular mass torts.0 Alternatively,

Congress might enact a statute that would deal with choice of law

in mass tort cases, and provide that one set of laws would apply

0
 For example, Judge Weinstein calls for a broad compensatory
legal framework to give mass tort victims a means of recovery
independent of tort law. See Jack B. Weinstein, Individual
Justice in Mass Tort Litigation (1995).
to all cases within a class, at least on issues of liability.

Such legislation could do more to simplify (and facilitate) mass

tort litigation than anything else we can imagine.

          Another route would be an amendment to the Federal Rule

of Civil Procedure 23.    We are aware that the Judicial Conference

Advisory Committee on Civil Rules is in fact studying Rule 23,

including the matter of settlement classes.   One approach the

Rules Committee might pursue would be to amend Rule 23 to provide

that settlement classes need not meet the requirements of

litigation classes.   The Rules Committee, of course, should

minimize due process concerns, but it might address them via opt-

in classes, or by classes with greater opt-out rights, so as to

avoid possible due process problems.

          The Rules Committee might also consider incorporating,

as an element of certification, a test, akin to preliminary

injunction analysis, that balances the probable outcome on the

merits against the burdens imposed by class certification.     This

kind of balancing might engender confidence in the integrity of

classes thus developed.   But this approach has problems too, not

only in terms of the potential for satellite litigation, but also

in terms of the impact of the threshold decision on the outcome

of the case.

          Perhaps this case, with its rich matrix of factual and

legal issues, will serve as a calipers by which the various

proposals before the Rules Committee might be measured.     While we

hope that these observations are useful, we express doubts that

anything less than statutory revisions effecting wholesale
changes in the law of mass torts could justify certification of

this humongous class.   In short, we think that what the district

court did here might be ordered by a legislature, but should not

have been ordered by a court.

          The order of the district court certifying the

plaintiff class will be vacated and the case remanded to the

district court with directions to decertify the class.   The

injunction granted by the district court will also be vacated.

The parties will bear their own costs.
NOS. 94-1925, etc.; GEORGINE, ET AL. V. AMCHEM PRODUCTS, ET AL.


HARRY W. WELLFORD, Circuit Judge, concurring:


           I fully subscribe to the decision of Judge Becker that

the plaintiffs in this case have not met the requirements of Rule

23.   I have some reservations, however, about any intimation that

Congress might or should enact compensation-like statutes to deal

with mass torts or that we approve any suggestion of Judge

Weinstein "for a broad compensatory legal framework to give mass

tort victims a means of recovery independent of tort law."    See
n.17.   I concur in the observation, however, that Rule 23 might

be amended to aid in the process of mass settlement in the class

action context.

           I am of the view, moreover, that the "futures claims"

presented by certain plaintiffs, as described in the court's

opinion, do not confer standing to these exposure only

plaintiffs.   Plaintiffs of this type do not claim presently to

suffer from any clinically diagnosable asbestos-related

condition; they merely assert that they were exposed to asbestos

fibers at some time in the past.   In Lujan v. Defenders of

Wildlife, 504 U.S. 555 (1992), we were reminded that federal

courts under the Constitution have jurisdiction to consider only

real cases and controversies.   Id. at 559.   At a minimum,

standing requires:
               First, the plaintiff must have
               suffered an "injury in fact"--an
                 invasion of a legally protected
                 interest which is (a) concrete and
                 particularized, see id., at 756;
                 Warth v. Seldin, 422 U.S. 490, 508
                 (1975); Sierra Club v. Morton, 405
                 U.S. 727, 740-741, n.16 (1972); and
                 (b) "actual or imminent, not
                 `conjectural' or `hypothetical,'"
                 Whitmore, supra, at 155 (quoting
                 Los Angeles v. Lyons, 461 U.S. 95,
                 102 (1983)). Second, there must be
                 a causal connection between the
                 injury and the conduct complained
                 of--the injury has to be "fairly .
                 . . trace[able] to the challenged
                 action of the defendant, and not .
                 . . th[e] result [of] the
                 independent action of some third
                 party not before the court." Simon
                 v. Eastern Ky. Welfare Rights
                 Organization, 426 U.S. 26, 41-42
                 (1976). Third, it must be
                 "likely," as opposed to merely
                 "speculative," that the injury will
                 be "redressed by a favorable
                 decision."


Lujan, 504 U.S. at 560-61 (footnote omitted).
             Plaintiffs bear the burden of establishing federal

jurisdiction and their standing to proceed.     Lujan, 504 U.S. at

561; FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990); Warth v.

Seldin, 422 U.S. 490, 518 (1975).    I do not believe exposure only

plaintiffs have demonstrated any "injury in fact" as of the time

of filing.    Furthermore, I would conclude that such plaintiffs

have not presented a "likely" as opposed to a mere "speculative,"

current injury that could be redressed at trial.    The court's

decision in such a case would necessarily be conjectural at best.

Fear and apprehension about a possible future physical or medical

consequence of exposure to asbestos is not enough to establish an
injury in fact.     I do not believe that Duke Power Co. v. Carolina

Environmental Study Group, Inc., 438 U.S. 59 (1978), a case

involving actual nuclear power emissions, supports the

plaintiffs' position.    The case, moreover, did not contain claims

for money damages.     Nor does Helling v. McKinney, 509 U.S. 25

(1993), constitute precedent on which these plaintiffs can rely

to support standing.    Helling involved a plaintiff who was

continuously exposed to tobacco smoke in limited quarters and

claimed that he had certain health problems caused by exposure to

cigarette smoke and that he feared further injury if he continued

to be exposed involuntarily to this hazard.    Id. at 2478.

Standing was not discussed by the Supreme Court, nor by the court

of appeals (see Helling, 924 F.2d 1500 (9th Cir. 1991)),

presumably because the plaintiff claimed present injury.

          In re "Agent Orange" Products Liability Litigation (Ivy

v. Diamond Shamrock Chemicals Co.), 996 F.2d 1425, 1434 (2d Cir.

1993), cert. denied, 114 S. Ct. 1125 (1994), may suggest to the

contrary, but I would adopt here a prudential limitation on

standing, under these particular circumstances, as to exposure

only plaintiffs who have not yet manifested a distinct and

palpable injury-in-fact.    See John C. Coffee, Jr., Class Wars:

The Dilemma of the Mass Tort Class Action, 95 Col. Law Rev. 1343,

1422-1433 (1995).    I do not intimate that prudence would always

preclude any and all suits by "future claimants" who have been

exposed to some calamitous occurrence or substance.    This view in

this case is supported by the testimony of the plaintiffs

themselves.   The exposure only class representatives admitted
under oath that they would not have continued with the litigation

in the absence of a settlement.   Robert Georgine responded to

questioning:
                         Q.Have you ever
                         gone to a
                         lawyer for your
                         own personal
                         reasons to file
                         a claim for
                         yourself?

                         A.No.

                         Q.--for
                         asbestos
                         related injury?

                         A.No.

                         Q.And why is
                         that?

                         A.I haven't had
                         a problem.

                         Q.Is that still
                         true today?
                         That you
                         haven't had a
                         problem?

                        A.Well, I
                        don't--I
                        breathe normal-
                        -I don't have
                        any problems
                        that I'm aware
                        of. That's not
                        to say that one
                        can't develop.

                        Q.Oh, I
                        understand
                        that.

                        A.Okay.
Q.And God
forbid, I hope
nothing ever
does develop,
but until you
develop an
asbestos-
related
problem, you
have no
intention of
filing a
lawsuit for
damages, do
you?

A.Other than
the present--
present case?

Q.Well, in the
present case,
do you believe
that the
asbestos
companies owe
you money? M-
O-N-E-Y.

A.Owe me
personally?

Q.Yes.

A.I believe
that if there
was anything
that happened
to my lungs
that was
asbestos-
related, that
they would owe
me money, yes.

Q.But as of
today, nothing
has happened to
your lungs
that's
asbestos-
                        related that
                        you know of?

                        . . . .

                        A.For myself,
                        that's right.

                        . . . .

                        Q.As you sit
                        here today, you
                        are not
                        suffering any
                        emotional
                        distress
                        because you
                        might come down
                        with an
                        asbestos--

                        A.No, I am not.
                        I am not.

J/A 1204-06 (emphasis added).    At the fairness hearing, Ambrose
Vogt testified similarly:

                        Q.Now, prior to
                        your
                        participation
                        in this class
                        action, you had
                        never consulted
                        with a lawyer
                        for the purpose
                        of filing a
                        claim as a
                        result of your
                        asbestos
                        exposure, isn't
                        that right?

                        A.Yes.
                           Q.You testified
                           under oath on
                           January 12th,
                           1994, that you
                           were not
                           seeking money
                           damages at the
                           time that you
                           agreed to be a
                           class
                           representative
                           in this case,
                           and at the time
                           that the
                           lawsuit was
                           filed? You
                           testified that
                           way under oath
                           then, isn't
                           that correct?

                           A.Yes.

                           Q.And that was
                           true then, is
                           that right?

                           A.Yes.

                           Q.And it is
                           true today, it
                           is not, you are
                           not seeking
                           money damages
                           today?

                           A.Not today,
                           no.


Id. at 1280-81.   At his deposition, class representative Ty Annas

also made clear that he would not have brought suit had it not

been for the settlement.   Id. at 1179.      On cross-examination,

Annas stated:
                           Q.As of today,
                           can you think
                           of any out-of-
                           pocket loss
                          that you've had
                          as a result of
                          your exposure
                          to asbestos?

                          A.Not from
                          mine.

                          Q.So, Mr.
                          Annas, would it
                          be fair to say
                          that you don't
                          believe you've
                          lost any money
                          at all as a
                          result of your
                          exposure to
                          asbestos?

                          A.No, sir.

                          . . . .

                          Q.So you, on
                          January 15,
                          1993, had no
                          interest in
                          recovering
                          money for
                          yourself from
                          the asbestos
                          companies; is
                          that right?

                          A.Yes.


Id. at 1178-79.   At the fairness hearing, Mr. Annas reiterated

even more clearly that he did not seek damages of any kind from

the CCR defendants:
                          Q.At deposition
                          you testified
                          that as of
                          January 15th,
                          1993 that you
                          hadn't
                          authorized
                          anybody to sue
                          for money for
                            yourself
                            because of your
                            asbestos
                            exposure, is
                            that right?

                            A.That's right.

                            Q.And that is
                            correct today?
                  A.Yes, sir.

                            Q.And when you
                            appeared at
                            deposition, you
                            testified I
                            believe that
                            you got
                            involved in
                            this case in
                            order to help
                            to get the case
                            resolved and to
                            help people
                            before the
                            money runs out,
                            is that
                            correct?

                            A.That's my
                            statement.

                            . . . .

                            Q.If they're
                            [people exposed
                            to asbestos]
                            not impaired
                            they should
                            receive no
                            compensation
                            whatsoever?

                            A.That's my
                            feelings.


Id. at 1269-72.    Representative plaintiffs Timothy Murphy and

Carlos Raver also stated emphatically that they were not seeking
damages of any kind at the time the complaint was filed.   At his

deposition, Murphy testified as follows:
                         Q.Let's go
                         back, let's
                         say, a month in
                         time, prior to
                         the
                         communication
                         that you had
                         with Mr.
                         Weingarten
                         [counsel for
                         Greitzer &
                         Locks] three or
                         four weeks ago.
                         Before that
                         communication,
                         did you know
                         what it was
                         that you were
                         claiming in
                         this lawsuit?

                         A.I know what
                         I--that I
                         claimed that I
                         was
                         occupationally
                         exposed to
                         asbestos over a
                         long period of
                         time.

                         Q.Did you know
                         that you were
                         claiming money
                         damages?

                         A.No.

                         Q.To this day,
                         do you believe
                         you are
                         claiming money
                         damages in this
                         case?

                         A.No.
                        Q.So you are
                        not seeking any
                        recovery in
                        terms of money
                        damages in this
                        case; is that
                        right?

                        A.No. Not at
                        this time.

Id. at 1124 (emphasis added).   Raver testified to the same
effect:

                        Q.Did you
                        conclude in
                        1991, sir, that
                        based on your
                        physical
                        condition at
                        that time that
                        you, in your
                        words, didn't
                        deserve any
                        money and
                        didn't need any
                        money? Was
                        that a decision
                        that you made?

                        A.Yes, sir.

                        Q.When you
                        filed this
                        lawsuit, the
                        one that was
                        filed in
                        January of
                        1993, at the
                        time that you
                        filed the
                        lawsuit, had
                        you decided
                        that based on
                        your condition
                        at that time
                        that you didn't
                        deserve any
                        money and
                        didn't want any
                          money at that
                          time?

                          A.That's true,
                          sir. I didn't
                          want any money
                          at that time.
                          Still don't
                          want any money.


Id. at 1147-49.   These representative plaintiffs clearly conceded

at the fairness hearing that, absent the settlement, they did not

intend to pursue the claims in the class complaint.   They claimed

no damages and no present injury.   I would hold, accordingly,

that the exposure only plaintiffs had no standing to pursue this

class action suit.

          I concur in the court's decision to reverse the

district court, vacate the order certifying the plaintiff class,

and remand with instructions to vacate the injunction.   I would

also hold further that exposure only plaintiffs have no standing

to pursue their claims.